Exhibit 10.2

 

 

MASTER LEASE AGREEMENT

 

Dated November 7, 2007

 

Between

 

FCP PROPCO, LLC, a Delaware limited liability company

 

as Landlord,

 

and

 

STATION CASINOS, INC., a Nevada corporation

 

as Tenant

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

1

 

 

 

1.1

Leased Property

1

1.2

Release of Unimproved Parcels

2

1.3

Term

2

1.4

No Merger of Landlord’s Interest

3

1.5

Limitation of Term as a Result of Ground Lease Terms; Other Releases

3

1.6

Renewal Right

3

 

 

 

ARTICLE II

5

 

 

 

2.1

Definitions

5

 

 

 

ARTICLE III

15

 

 

 

3.1

Rent

15

3.2

Net Lease

17

 

 

 

ARTICLE IV

18

 

 

 

4.1

No Termination, Abatement, etc

18

 

 

 

ARTICLE V OWNERSHIP OF THE LEASED PROPERTY

18

 

 

 

5.1

Ownership of the Leased Property

18

5.2

Tenant’s Personalty

18

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS; PERMITTED USE

19

 

 

 

6.1

Tenant Covenants

19

 

 

 

ARTICLE VII NEGATIVE COVENANTS

22

 

 

 

7.1

Tenant’s Negative Covenants

22

 

0

 

ARTICLE VIII ALTERATIONS; LEASING

23

0

 

 

8.1

Alterations

23

8.2

Subletting and Assignment

24

 

0

 

ARTICLE IX

28

005

 

 

9.1

Maintenance and Repair.

28

9.2

Immaterial Encroachments, Restrictions, etc

29

 

--------------------------------------------------------------------------------


 

ARTICLE X CASUALTY AND CONDEMNATION

29

 

 

 

10.1

Insurance

29

0

Casualty; Application of Proceeds.

32

10.3

Condemnation.

33

0

 

 

ARTICLE XI ACCOUNTS AND RESERVES

34

0

 

 

11.1

Cash Management Procedures

34

00

 

35

 

 

 

ARTICLE XII

35

 

 

 

12.1

Events of Default

35

12.2

Certain Remedies

36

12.3

Damages

36

12.4

Landlord’s Security Interest

38

12.5

Application of Funds

39

12.6

Waiver of Right to Jury Trial

40

 

 

 

ARTICLE XIII

40

 

 

 

13.1

Landlord’s Right to Cure Tenant’s Default

40

 

 

 

ARTICLE XIV

40

 

 

 

14.1

Holding Over

40

 

 

 

ARTICLE XV SUBORDINATION

41

 

 

 

15.1

Subordination

41

15.2

Attornment

41

15.3

Notice of Default to Landlord’s Lender

41

15.4

Modifications to Secure Financing

42

15.5

Delivery of Notices to Landlord’s Lender

42

15.6

Right of Landlord’s Lender to Enforce Lease

42

15.7

Exercise of Landlord’s Discretion

42

15.8

Cure of Landlord Defaults

42

15.9

Indemnification

42

 

 

 

ARTICLE XVI

43

 

 

 

16.1

No Waiver

43

0

 

 

ARTICLE XVII

43

 

 

 

17.1

Remedies Cumulative

43

 

--------------------------------------------------------------------------------


 

ARTICLE XVIII

44

 

 

 

18.1

Acceptance of Surrender

44

 

 

 

ARTICLE XIX

44

 

 

 

19.1

No Merger of Title

44

 

 

 

ARTICLE XX

44

 

 

 

20.1

Conveyance by Landlord

44

 

 

 

ARTICLE XXI

44

 

 

 

21.1

Quiet Enjoyment

44

 

 

 

ARTICLE XXII

45

 

 

 

22.1

Notices

45

 

 

 

ARTICLE XXIII

45

 

 

 

23.1

Appraisers

45

 

 

 

ARTICLE XXIV CONFIDENTIALITY

46

 

 

 

24.1

Confidentiality

46

 

 

 

ARTICLE XXV ENVIRONMENTAL INDEMNITY

46

 

 

 

25.1

Environmental Indemnity Provisions

46

 

 

 

ARTICLE XXVI MISCELLANEOUS

47

 

 

 

26.1

Survival of Claims

47

26.2

Severability

47

26.3

Maximum Permissible Rate

47

26.4

Headings

47

26.5

Exculpation

47

26.6

Exhibition of Leased Property

47

26.7

Entire Agreement

47

26.8

Governing Law

47

26.9

No Waiver

47

26.10

Successors and Assigns

48

26.11

Modifications in Writing

48

26.12

Effect of Delay or Omission

48

26.13

Third Party Beneficiaries; Landlord’s Lender Rights

48

26.14

Gaming License

48

 

--------------------------------------------------------------------------------


 

26.15

[Intentionally Omitted]

48

26.16

Notification of Ownership Changes

48

26.17

Cooperation with Gaming Authorities

48

 

 

 

ARTICLE XXVII

49

 

 

 

27.1

Memorandum of Lease

49

 

 

 

ARTICLE XXVIII

49

 

 

 

28.1

Statement of Intent

49

28.2

Acknowledgment of Law

49

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

 

 

 

EXHIBIT A – Legal Description of the Land

 

 

 

 

EXHIBIT B – [Reserved]

 

 

 

 

EXHIBIT C – [Reserved]

 

 

 

 

EXHIBIT D – Subordination, Nondisturbance and Attornment Agreement

 

 

 

 

EXHIBIT E – Control Agreement

 

 

 

 

EXHIBIT F – Form of Sublease

 

 

 

 

SCHEDULE 1 – Ground Lease

 

 

 

 

SCHEDULE 3.1(d) – Designated Account

 

 

 

 

SCHEDULE 8.2.2 –Sublease Approvals

 

 

 

 

SCHEDULE 9.1(a) – Deferred Maintenance and Environmental Remediation Work

 

 

 

 

SCHEDULE 10.1 – Insurance Requirements

 

 

 

 

SCHEDULE 15.4 - Arbitration Procedures

 

 

--------------------------------------------------------------------------------


 

MASTER LEASE AGREEMENT (this “Lease”), dated as of the 7th day of November,
2007, between FCP PROPCO, LLC, a Delaware limited liability company (“Landlord”)
having its principal office at 1505 South Pavilion Center Drive, Las Vegas,
Nevada 89135, and STATION CASINOS, INC., a Nevada corporation (“Tenant”), having
its principal offices at 1505 South Pavilion Center Drive, Las Vegas, Nevada
89135.

 

RECITALS

 

WHEREAS, Landlord has agreed to let to Tenant, and Tenant has agreed to lease
from Landlord, certain parcels of real property and improvements and related
property and interests defined hereinbelow as the “Leased Property” (all
capitalized terms used but not elsewhere defined herein shall have the meaning
provided therefor in Article II hereof).

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE I

 

1.1           Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord
all of Landlord’s right, title and interest in and to all of the following
(collectively, the “Leased Property”):

 

(I)            THOSE CERTAIN TRACTS, PIECES AND PARCELS OF LAND, AS MORE
PARTICULARLY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF
(COLLECTIVELY, THE “LAND”), INCLUDING, WITHOUT LIMITATION, THE INTERESTS OF
LANDLORD UNDER THE GROUND LEASE;

 

(II)           ALL BUILDINGS, STRUCTURES AND OTHER IMPROVEMENTS OF EVERY KIND,
INCLUDING ALLEYWAYS, SIDEWALKS, UTILITY PIPES, CONDUITS AND LINES, PARKING AREAS
AND ROADWAYS APPURTENANT TO SUCH BUILDINGS AND STRUCTURES PRESENTLY OR HEREAFTER
SITUATED UPON THE LAND (COLLECTIVELY, AND TOGETHER WITH THE FIXTURES, THE
“LEASED IMPROVEMENTS”);

 

(III)          ALL EASEMENTS, RIGHTS AND APPURTENANCES RELATING TO THE LAND AND
THE LEASED IMPROVEMENTS;

 

(IV)          ALL PERMANENTLY AFFIXED EQUIPMENT, MACHINERY, FIXTURES (AS DEFINED
IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEVADA) (INCLUDING
ALL HVAC EQUIPMENT, ELEVATORS, ESCALATORS AND LIGHTING, TOGETHER WITH ALL
EQUIPMENT, PARTS AND SUPPLIES USED TO SERVICE, REPAIR, MAINTAIN AND EQUIP THE
FOREGOING), AND OTHER ITEMS OF REAL AND/OR PERSONAL PROPERTY, INCLUDING ALL
COMPONENTS THEREOF, NOW AND HEREAFTER LOCATED IN, ON OR USED IN CONNECTION WITH,
AND PERMANENTLY AFFIXED TO OR INCORPORATED INTO THE LEASED IMPROVEMENTS,
INCLUDING ALL FURNACES, BOILERS, HEATERS, ELECTRICAL EQUIPMENT, HEATING,
PLUMBING, LIGHTING, VENTILATING, REFRIGERATING, INCINERATION, AIR- AND
WATER-POLLUTION-CONTROL, WASTE-DISPOSAL, AIR-COOLING AND AIR-CONDITIONING
SYSTEMS AND APPARATUS, SPRINKLER SYSTEMS AND FIRE- AND THEFT-PROTECTION
EQUIPMENT, ALL OF WHICH, TO THE GREATEST EXTENT PERMITTED BY LAW, ARE HEREBY
DEEMED

 

--------------------------------------------------------------------------------


 

BY THE PARTIES HERETO TO CONSTITUTE REAL ESTATE, TOGETHER WITH ALL REPLACEMENTS,
MODIFICATIONS, ALTERATIONS AND ADDITIONS THERETO (COLLECTIVELY THE “FIXTURES”);
AND

 

(V)           ALL OTHER REAL AND PERSONAL PROPERTY (INCLUDING INTERESTS AS
LESSOR UNDER THE PREAPPROVED SPACE LEASES) ACQUIRED BY LANDLORD, AS
SUCCESSOR-BY-MERGER TO THE SELLER SUBSIDIARY ENTITIES (AS DEFINED IN THE
PURCHASE AGREEMENT) PURSUANT TO THE PURCHASE AGREEMENT.

 

1.2           Release of Unimproved Parcels. Notwithstanding anything herein to
the contrary, but subject to the applicable release requirements under the
Landlord’s Loan Documents, Tenant shall have the right from time to time to
terminate this Lease, with respect to, and to acquire from Landlord, at no cost
to Tenant and with no adjustment in Rent, any Unimproved Parcels located at the
Leased Property, and each of Landlord and Tenant shall grant to the other in
connection therewith in respect of such Unimproved Parcels, on the one hand, and
the Leased Property remaining subject to this Lease, on the other hand,
reasonable easements, restrictions, covenants, reservations and rights of way
for, among other things, traffic circulation, ingress, egress, parking, access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes at no cost to Landlord and with no
adjustment in Rent (and in no event shall either of Landlord or Tenant pay to
the other monetary compensation for the granting of such easements,
restrictions, covenants, reservations and rights of way); provided, in each such
case, (x) such Unimproved Parcel shall be used for the purpose of erecting,
maintaining and operating other structures and improvements not inconsistent
with the use of the related Leased Property, and (y) such termination will not
materially adversely affect either the value of the remaining portion of the
related Leased Property (as distinguished from the value of the entire Leased
Property) or the net operating income of the remaining portion of the Leased
Property (taking into account, to the extent applicable, any potential loss of
revenue resulting if the transfer and development of the Unimproved Parcel by
Landlord were not to occur), as reasonably determined by Landlord. As used
herein, “Unimproved Parcel” shall mean, with respect to a Leased Property, any
undeveloped portion of such Leased Property as to which Landlord’s Lender has
reasonably determined that such portion is not required for the Primary Intended
Use of such Leased  Property and that the release of such portion will not
adversely affect either the “as leased” appraised value or the net operating
income of the remaining portion of Leased Property. For the avoidance of doubt,
the erecting, maintaining and operating of residential apartment or condominium
complexes on Unimproved Parcels shall not be deemed to be inconsistent with the
use of the related Leased Property. In connection with any termination permitted
pursuant to this Section, Landlord and Tenant agree to execute and deliver any
instrument reasonably necessary or appropriate to facilitate said action
(including instruments reasonably required under the Landlord’s Loan Documents),
subject to Landlord’s receipt of:

 

1.             a plot plan identifying the location of the applicable Unimproved
Parcel;

 

2.             a metes and bounds description of such Unimproved Parcel; and

 

3.             an amendment to the legal description attached as an exhibit to
this Lease implementing the proposed release, including a metes and bounds
description of the portion of the Land at the relevant Leased Property that will
continue to be subject to this Lease after the proposed termination.

 

1.3           Term. The initial term of this Lease (the “Initial Term” and,
together with any Renewal Term(s), the “Term”) shall commence on the
Commencement Date and shall expire on the day

 

2

--------------------------------------------------------------------------------


 

immediately preceding the fifteenth (15th) anniversary of the Commencement Date,
unless otherwise terminated as provided herein, subject to the terms of Sections
1.5 and 1.6.

 

1.4           No Merger of Landlord’s Interest. If Landlord or any Affiliate of
Landlord shall purchase any fee or other interest in a Leased Property that is
superior to the interest of Landlord, such as the ground lessor’s interest in a
Ground Leased Property, then the estate of Landlord and such superior interest
shall not merge and, without limiting the foregoing, Tenant shall continue to be
liable hereunder to perform any other obligations of the lessee under such
Ground Lease.

 

1.5           Limitation of Term as a Result of Ground Lease Terms; Other
Releases. With respect to any Ground Leased Property, the Ground Lease for which
has an expiration date (taking into account any renewal options thereunder as of
the date hereof or hereafter exercised) prior to the expiration of the Term
(taking into account any exercised renewal options hereunder), (i) this Lease
shall expire with respect to such Ground Leased Property on the business day
immediately preceding such Ground Lease expiration date (taking into account the
terms of the following clause (ii)), and (ii) if a Ground Lease renewal option
is not exercised as of the date hereof and Landlord has not (in its sole
discretion) determined to exercise such renewal option, then Tenant may require
Landlord to exercise such renewal option on the following terms and conditions:
(1) no default on the part of Tenant hereunder or Event of Default shall have
occurred and be continuing, and (2) Tenant shall notify Landlord, on a date
reasonably prior to the date on which such renewal option must be exercised,
that Tenant wishes Landlord to exercise such renewal option. Landlord shall
provide Tenant with a copy of Landlord’s exercise of such renewal option.

 

1.6           Renewal Right. Provided that no Event of Default has occurred and
is continuing at the time such Notice is given, and no Noticed Default or Event
of Default is continuing at the time the corresponding Renewal Term is to take
effect, Tenant shall have the right and option, in its sole discretion (each
such right and option, a “Renewal Option”) to extend and renew this Lease upon
all the same terms and conditions (except as this Lease otherwise expressly
states), as follows (each such extended term, a “Renewal Term”): (i) the Initial
Term may be extended for an additional term of five (5) years (the “First
Extended Term”); and (ii) the First Extended Term may be extended for an
additional term of five (5) years. Tenant shall exercise each Renewal Option, if
at all, by giving written Notice to Landlord of such exercise not less than
three (3) months, nor more than twelve (12) months, before the expiration of the
then current Term. After the last Renewal Term, Tenant shall have no further
right to renew or extend the Term. If Tenant fails to validly and timely
exercise any Renewal Option, then all subsequent Renewal Options shall
terminate.

 

1.7           The Ground Lease.

 

(A)           THIS LEASE, TO THE EXTENT AFFECTING AND SOLELY WITH RESPECT TO THE
GROUND LEASED PROPERTY, IS AND SHALL BE SUBJECT AND SUBORDINATE TO ALL OF THE
TERMS AND CONDITIONS OF THE GROUND LEASE. TENANT HEREBY ACKNOWLEDGES THAT TENANT
HAS REVIEWED AND AGREED TO ALL OF THE TERMS AND CONDITIONS OF THE GROUND LEASE.
TENANT HEREBY AGREES THAT TENANT SHALL NOT TO DO, OR FAIL TO DO, ANYTHING THAT
WOULD CAUSE ANY VIOLATION OF THE GROUND LEASE. WITHOUT LIMITING THE FOREGOING,
(I) TO THE EXTENT LANDLORD IS REQUIRED TO OBTAIN THE WRITTEN CONSENT OF THE
LESSOR UNDER THE GROUND LEASE (THE “GROUND LESSOR”) TO ALTERATIONS OF OR THE
SUBLEASING OF ALL OR ANY PORTION OF THE GROUND LEASED PROPERTY PURSUANT TO THE
GROUND LEASE, TENANT SHALL LIKEWISE OBTAIN GROUND LESSOR’S WRITTEN CONSENT TO
ALTERATIONS OF OR THE SUBLEASING OF ALL OR ANY PORTION OF THE GROUND LEASED
PROPERTY, AND (II).TENANT SHALL CARRY AND MAINTAIN GENERAL LIABILITY, AUTOMOBILE
LIABILITY, PROPERTY AND CASUALTY, WORKER’S

 

3

--------------------------------------------------------------------------------


 

COMPENSATION AND EMPLOYER’S LIABILITY INSURANCE IN AMOUNTS AND WITH POLICY
PROVISIONS, COVERAGES AND CERTIFICATES AS REQUIRED OF LANDLORD AS TENANT UNDER
THE GROUND LEASE.

 

(B)           IN THE EVENT OF CANCELLATION OR TERMINATION OF THE GROUND LEASE
FOR ANY REASON WHATSOEVER WHETHER VOLUNTARY OR INVOLUNTARY (BY OPERATION OF LAW
OR OTHERWISE) PRIOR TO THE EXPIRATION DATE OF THIS LEASE, INCLUDING EXTENSIONS
AND RENEWALS GRANTED THEREUNDER, THEN, AT GROUND LESSOR’S OPTION, TENANT SHALL
MAKE FULL AND COMPLETE ATTORNMENT TO GROUND LESSOR WITH RESPECT TO THE
OBLIGATIONS OF LANDLORD TO GROUND LESSOR IN CONNECTION WITH THE GROUND LEASED
PROPERTY FOR THE BALANCE OF THE TERM OF THE LEASE (NOTWITHSTANDING THAT THIS
LEASE SHALL HAVE EXPIRED WITH RESPECT TO THE GROUND LEASED PROPERTY AS A RESULT
OF THE CANCELLATION OR TERMINATION OF THE GROUND LEASE). TENANT’S ATTORNMENT
SHALL BE EVIDENCED BY A WRITTEN AGREEMENT WHICH SHALL PROVIDE THAT THE TENANT IS
IN DIRECT PRIVITY OF CONTRACT WITH GROUND LESSOR (I.E. THAT ALL OBLIGATIONS
PREVIOUSLY OWED TO LANDLORD UNDER THIS LEASE WITH RESPECT TO THE GROUND LEASE OR
THE GROUND LEASED PROPERTY SHALL BE OBLIGATIONS OWED TO GROUND LESSOR FOR THE
BALANCE OF THE TERM OF THIS LEASE, NOTWITHSTANDING THAT THIS LEASE SHALL HAVE
EXPIRED WITH RESPECT TO THE GROUND LEASED PROPERTY AS A RESULT OF THE
CANCELLATION OR TERMINATION OF THE GROUND LEASE) AND WHICH SHALL OTHERWISE BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO GROUND LESSOR. TENANT SHALL
EXECUTE AND DELIVER SUCH WRITTEN ATTORNMENT WITHIN THIRTY (30) DAYS AFTER
REQUEST BY GROUND LESSOR. UNLESS AND UNTIL SUCH TIME AS AN ATTORNMENT AGREEMENT
IS EXECUTED BY TENANT PURSUANT TO THIS SUBSECTION, NOTHING CONTAINED IN THIS
LEASE SHALL  CREATE, OR BE CONSTRUED AS CREATING, ANY PRIVITY OF CONTRACT OR
PRIVITY OF ESTATE BETWEEN GROUND LESSOR AND TENANT.

 

(C)           IN THE EVENT TENANT RECEIVES A WRITTEN NOTICE FROM GROUND LESSOR
STATING THAT AN EVENT OF DEFAULT HAS OCCURRED OR EXISTS UNDER THE GROUND LEASE,
THE TENANT SHALL THEREAFTER, DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT,
PAY AND PERFORM ALL OF LANDLORD’S OBLIGATIONS PURSUANT TO THE GROUND LEASE
DIRECTLY TO OR FOR GROUND LESSOR INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF
ALL RENTALS ACCRUING UNDER THIS LEASE TO THE EXTENT RELATED TO THE GROUND LEASED
PROPERTY AND THE LANDLORD’S OBLIGATIONS UNDER THE GROUND LEASE DIRECTLY TO
GROUND LESSOR (OR GROUND LESSOR’S LENDER IF GROUND LESSOR SHALL SO DIRECT);
PROVIDED THAT NOTHING IN THIS PROVISION SHALL ENTITLE TENANT TO REDUCE THE
AMOUNT OF BASE RENT PAYABLE TO LANDLORD UNDER THIS LEASE (SUBJECT TO A
RESERVATION OF ANY RIGHT OR CLAIM AGAINST THE LANDLORD). SIMILARLY, IN THE EVENT
TENANT RECEIVES A WRITTEN NOTICE FROM ANY LESSOR UNDER ANY MASTER LEASE OF ANY
PORTION OF THE GROUND LEASED PROPERTY TO GROUND LESSOR STATING THAT AN EVENT OF
DEFAULT HAS OCCURRED OR EXISTS UNDER SUCH MASTER LEASE, THE TENANT SHALL
THEREAFTER, DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, SO LONG AS THE
TERMS OF THIS LEASE ARE RECOGNIZED AND HONORED, ATTORN TO SUCH MASTER LESSOR AND
PAY AND PERFORM ALL OF GROUND LESSOR’S OBLIGATIONS PURSUANT TO SUCH MASTER LEASE
DIRECTLY TO OR FOR SUCH LESSOR UNDER SUCH MASTER LEASE INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF RENTALS ACCRUING UNDER THIS LEASE TO THE EXTENT
RELATED TO THAT PORTION OF THE GROUND LEASED PROPERTY SUBJECT TO SUCH MASTER
LEASE AND THE GROUND LESSOR’S OBLIGATIONS UNDER SUCH MASTER LEASE DIRECTLY TO
SUCH LESSOR; PROVIDED THAT NOTHING IN THIS PROVISION SHALL ENTITLE TENANT TO
REDUCE THE AMOUNT OF BASE RENT PAYABLE TO LANDLORD UNDER THIS LEASE (SUBJECT TO
A RESERVATION OF ANY RIGHT OR CLAIM AGAINST THE LANDLORD).

 

(D)           NOTHING CONTAINED IN THIS LEASE AMENDS, OR SHALL BE CONSTRUED TO
AMEND, ANY PROVISION OF THE GROUND LEASE.

 

(E)           TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE GROUND
LESSOR, ANY MASTER LESSOR TO GROUND LESSOR AND ANY OTHER PARTY ENTITLED TO BE
INDEMNIFIED PURSUANT TO THE TERMS OF THE GROUND LEASE FROM AND AGAINST ANY AND
ALL CLAIMS ARISING FROM TENANT’S USE OF THE GROUND LEASED PROPERTY, AND FROM AND
AGAINST THE CONDUCT OF TENANT’S BUSINESS THEREON OR FROM ANY OTHER ACTIVITY,
WORK OR THING DONE, PERMITTED OR SUFFERED BY TENANT IN, ABOUT OR IN RESPECT OF
THE GROUND LEASED PROPERTY, AND

 

4

--------------------------------------------------------------------------------


 

FROM AND AGAINST ANY AND ALL CLAIMS ARISING FROM ANY BREACH OR DEFAULT IN THE
PERFORMANCE OF ANY OBLIGATION ON TENANT’S PART TO BE PERFORMED UNDER THE TERMS
OF THIS LEASE RELATING TO THE GROUND LEASED PROPERTY, OR ARISING FROM ANY ACT OR
OMISSION OF TENANT OR TENANT’S AGENTS, CONTRACTORS, INVITEES, SUBTENANTS,
CUSTOMERS OR EMPLOYEES WITH RESPECT TO THE GROUND LEASED PROPERTY, AND FROM AND
AGAINST ALL COSTS, ATTORNEYS’ FEES, EXPENSES AND LIABILITIES INCURRED IN THE
DEFENSE OF ANY SUCH CLAIM OR ANY ACTION OR PROCEEDING BROUGHT THEREON; AND IN
CASE ANY ACTION OR PROCEEDING BE BROUGHT AGAINST THE GROUND LESSOR OR ANY MASTER
LESSOR TO GROUND LESSOR OR ANY SUCH PARTY BY REASON OF ANY SUCH CLAIM, TENANT,
UPON NOTICE FROM GROUND LESSOR, ANY MASTER LESSOR TO GROUND LESSOR OR ANY SUCH
PARTY, SHALL DEFEND THE SAME AT TENANT’S EXPENSE BY COUNSEL SATISFACTORY TO THE
PARTY OR PARTIES INDEMNIFIED PURSUANT TO THIS PARAGRAPH OR THE GROUND LEASE.

 

(F)            TENANT HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY (INCLUDING
SUBROGATION RIGHTS OF ITS INSURERS) FROM GROUND LESSOR, ITS AGENTS, PRINCIPALS,
EMPLOYEES AND REPRESENTATIVES FOR ANY LOSS OR DAMAGE, INCLUDING CONSEQUENTIAL
LOSS OR DAMAGE, COVERED BY ANY INSURANCE POLICY MAINTAINED BY TENANT, WHETHER OR
NOT SUCH POLICY IS REQUIRED UNDER THE TERMS OF THE GROUND LEASE.

 

ARTICLE II

 

2.1           Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as at the time applicable, (iii) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease, (iv) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Lease as a whole and not to any particular Article,
Section or other subdivision, (v) the term “including” and words of similar
import shall be deemed to be followed by the phrase “without limitation,” (vi)
the term “attorneys’ fees” and “attorneys’ fees and expenses” and words of
similar import shall be deemed preceded with the word “reasonable,” and (vii)
the phrase “Leased Property” shall be deemed to be followed by the phrase “or
any portion thereof”.

 

Additional Charges:  As defined in Article III.

 

Affiliate:  A Person or Persons directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with the
Person or Persons in question. The term “control”, as used in the immediately
preceding sentence, shall mean, with respect to a Person that is a corporation,
the right to exercise, directly or indirectly, more than 50% of the voting
rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person.

 

Alteration:  As defined in Section 8.1.

 

Alteration Cost Threshold:  As defined in Section 8.1.

 

Award: Any compensation paid by any Governmental Authority in connection with a
Condemnation in respect of all or any part of any Facility.

 

5

--------------------------------------------------------------------------------


 

Base Rent:   As defined in Article III.

 

Business Day:  Any day other than (a) a Saturday, Sunday and (b) any other day
on which national banks in New York, New York or Las Vegas, Nevada are not open
for business.

 

Cash:  Coin or currency of the United States of America or immediately available
federal funds, including such funds delivered by wire transfer.

 

Cash Management Procedures:  As defined in Article XI.

 

Casualty:  As defined in Section 10.2.

 

Commencement Date:  The date of this Lease.

 

Commencement Date LCR:  The Lease Coverage Ratio as of the Commencement Date.

 

Condemnation:  As defined in Section 10.3.

 

Default:  The occurrence of any event hereunder which, but for the giving of
notice or passage of time, or both, would be an Event of Default hereunder.

 

Eligible Collateral:  U.S. Government Securities, Debt Securities, Cash and Cash
Equivalents and a Letter of Credit, or any combination of the foregoing.

 

Environmental Laws:  Any and all of the following as applicable to Tenant and/or
the Facility:  any and all federal, state or local statutes, regulations or
ordinances or any judicial or administrative decrees or decisions, whether now
existing or hereinafter enacted, promulgated or issued, with respect to the
protection of human health from any environmental hazards (as relating to
exposure to such environmental hazards), or the environment, or any Hazardous
Substances, wetlands, landfills, open dumps, storage tanks, underground storage
tanks, solid waste, waste water, storm water run-off, waste emissions or wells.
Without limiting the generality of the foregoing, the term shall encompass each
of the following statutes, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as may be enacted
and promulgated from time to time:  (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (codified in scattered sections
of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii)
the Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the
Toxic Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act
(33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x)
Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et
seq.).

 

Equity Interest:  All or any part of any direct or indirect equity or ownership
interest(s) (whether stock, partnership interest, beneficial interest in a
trust, limited liability company or member’s interest, or other interest of an
ownership or equity nature) in any entity at any tier of ownership that directly
or indirectly owns or holds any ownership or equity interest in a Person.

 

Event of Default:  As defined in Article XII.

 

6

--------------------------------------------------------------------------------


 

Facility:  As defined in Section 6.1(a)(iii).

 

Facility Subtenant. The Subtenant under any Preapproved Facility Sublease.

 

Fair Market Rental:  With respect to a Facility, the rental that a willing
tenant not compelled to rent would pay a willing landlord not compelled to let
for such Facility, excluding all capital improvements (as distinguished from
necessary repairs and replacements) paid for by Tenant, determined in accordance
with the appraisal procedures set forth in Article XXIII or in such other manner
as shall be mutually acceptable to Landlord and Tenant.

 

FF&E:  Tenant’s or Facility Subtenant’s right, title, and interest in any of the
following Tenant Personalty (but only to the extent, for avoidance of doubt,
such property shall not be included in Fixtures comprising the Leased
Property):  all furniture, fixtures, goods, inventory, equipment, furnishings,
objects of art, machinery, appliances, appurtenances and signage (as such terms
are defined in the Uniform Commercial Code, as applicable) together with tools
and supplies (including spare parts inventories) related to the foregoing, now
or in the future contained in, used in connection with, attached to, or
otherwise placed on any part of, the Leased Property. “FF&E” shall include,
without limitation: beds, bureaus, chiffonniers, chests, chairs, desks, lamps,
mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades, blinds, screens, paintings, hangings, pictures, divans, couches, luggage
carts, luggage racks, stools, sofas, chinaware, linens, pillows, blankets,
glassware, silverware, food carts, cookware, dry cleaning facilities, dining
room wagons, keys or other entry systems, bars, bar fixtures, liquor and other
drink dispensers, icemakers, radios, television sets, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, medical equipment, potted plants, fittings, plants,
apparatus, stoves, ranges, refrigerators, laundry machines, machinery,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, electrical signs, bulbs, bells,
ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers, all gaming and financial
equipment, computer equipment, calculators, adding machines, gaming tables,
video game and slot machines, any other electronic equipment of every nature,
and other hotel or casino furniture, furnishings and equipment. Notwithstanding
anything to the contrary, “FF&E” shall not include any goods purchased and held
for sale or resale and any paper goods and business supplies.

 

FF&E Reserve:  As defined in Article XI.

 

Fiscal Quarter:  each quarter within a Fiscal Year.

 

Fiscal Year:  The fiscal year of Tenant as the same may be modified from time to
time.

 

Fixtures:  As defined in Article I.

 

Gaming Authority:  Those federal, state and local governmental, regulatory and
administrative authorities, agencies, boards and officials responsible for or
involved in the regulation of gaming or gaming activities in any jurisdiction,
including within the State of Nevada, specifically, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and applicable local
authorities.

 

Gaming Laws:  Those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised

 

7

--------------------------------------------------------------------------------


 

Statutes, and the regulations of the Nevada Gaming Commission and Nevada State
Gaming Control Board promulgated thereunder, as amended from time to time.

 

Governmental Authority:  Any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.

 

Ground Leased Property:  The Leased Property subject to the Ground Lease.

 

Ground Lease: The ground lease identified on Schedule 1.

 

Ground Lessor:  As defined in Section 1.7.

 

Hazardous Substances:  Each and every element, compound, chemical mixture,
contaminant, pollutant, material, waste or other substance which is defined,
determined or identified as hazardous or toxic under any Environmental Law.
Without limiting the generality of the foregoing, the term shall mean and
include:

 

(i)            “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder; excluding, however, common maintenance and cleaning products
regularly found at properties with a standard of operation and maintenance
comparable to the Property;

 

(ii)           “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder;

 

(iii)          “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and

 

(iv)          “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.

 

Improvements: The improvements situated on the Leased Property.

 

Indemnitee:  As defined in Section 15.9.

 

Insurance Premiums:  As defined in Section 10.1(b).

 

Insurance Requirements:  All terms of any insurance policy required hereunder
covering or applicable to the Leased Property, all requirements of the issuer of
any such policy, and all orders, rules, regulations and other requirements of
the National Board of Fire Underwriters (or any other body exercising similar
functions) applicable to or affecting the Leased Property or any use of the
Leased Property.

 

Land:  As defined in Article I with respect to the Leased Property.

 

Landlord:  FCP PropCo, LLC, a Delaware limited liability company, and its
successors and assigns.

 

8

--------------------------------------------------------------------------------


 

Landlord Liens:  Liens on or against the Leased Property or this Lease or any
payment of Rent (i) in favor of any taxing authority by reason of any tax
excluded from the definition of “Taxes” hereunder owed by Landlord or (ii)
securing Landlord’s Debt.

 

Landlord’s Debt:  Collectively, (a) that certain mortgage loan in the original
principal amount of $2,050,000,000 made by Landlord’s Lender to Landlord, (b)
that certain first mezzanine loan in the original principal amount of
$150,000,000 made by Landlord’s Lender to FCP MezzCo Borrower I, LLC, a Delaware
limited liability company, (c) that certain second mezzanine loan in the
original principal amount of $150,000,000 made by Landlord’s Lender to FCP
MezzCo Borrower II, LLC, a Delaware limited liability company, (d) that certain
third mezzanine loan in the original principal amount of $125,000,000 made by
Landlord’s Lender to FCP MezzCo Borrower III, LLC, a Delaware limited liability
company, (e) as to each of the foregoing loans, all accrued and unpaid interest
thereon, all other obligations or liabilities due or to become due the
applicable Landlord’s Lender pursuant to or in accordance with Landlord’s Loan
Documents, and all other amounts, sums and expenses paid by or payable to
Landlord’s Lender under or pursuant to Landlord’s Loan Documents, and (f) as to
each of the foregoing loans, all Modifications, increases, reinstatements and
refinancings thereof as may occur from time to time,.

 

Landlord’s Lender:  German American Capital Corporation and JPMorgan Chase Bank,
N.A., together with their respective successors and assigns, any other “Lender”
as such term is defined in Landlord’s Loan Documents and any other lender in
respect of Landlord’s Debt.

 

Landlord’s Loan Documents:  The instruments and agreements evidencing,
establishing and securing Landlord’s Debt, including (to the extent applicable)
without limitation, any promissory notes, loan agreements, mortgages, deeds of
trust or deeds to secure debt, assignments of leases and rents and pledge
agreements, provided that with respect to any Landlord’s Loan Documents other
than those executed and delivered contemporaneously herewith, in any instance in
this Lease in which Tenant (and any Person claiming by, through or under Tenant)
is obligated to comply with or perform in accordance with or subject to
Landlord’s Loan Documents, Tenant (and such Person) shall not be so obligated to
the extent that any amended or new Landlord’s Loan Documents impose any
additional material obligation, duty or liability on Tenant (or such Person) or
diminish in any material respect any right of Tenant (or such Person) provided
for hereunder.

 

Lease Coverage Ratio:   As of any date, the ratio of Tenant’s TTM EBITDAR to the
aggregate amount of Scheduled Base Rent Payments payable under this Lease for
the twelve preceding months. For the first twelve months of the Term, the Lease
Coverage Ratio shall be calculated based on the Scheduled Base Rent Payments
payable hereunder from the Commencement Date through the full calendar month
preceding the calculation date, with such sum annualized to determine the
aggregate Scheduled Base Rent Payments for a full twelve month period. From and
after the termination of this Lease with respect to any Leased Property pursuant
to Section 1.5 or otherwise, the calculation of the Lease Coverage Ratio shall
exclude such Leased Property for the relevant calculation period.

 

Lease Shortfall Reserve Period:  shall mean any period (a) commencing on the
Rent Payment Date following the conclusion of any two (2) consecutive Fiscal
Quarters for which the Lease Coverage Ratio is less than ninety percent (90%) of
Commencement Date LCR and (b) ending on the day immediately preceding the Rent
Payment Date following the conclusion of any two (2) consecutive Fiscal Quarters
for which the Lease Coverage Ratio exceeds ninety percent (90%) of Commencement
Date LCR, provided that no Noticed Default or Event of Default (as such terms
are defined in Landlord’s Loan Documents) is then continuing, and, for avoidance
of doubt, subject to

 

9

--------------------------------------------------------------------------------


 

resumption of the Lease Shortfall Reserve Period upon any subsequent occurrence
of the conditions set forth in clause (a) above.

 

Lease Year:  the period beginning on the Commencement Date, or any anniversary
thereof, and ending on the day immediately preceding the next succeeding
anniversary of the Commencement Date.

 

Leased Improvements; Leased Property:  Each as defined in Article I.

 

Legal Requirements:  All federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Landlord, Tenant
or the Leased Property, or the construction, use, alteration or operation
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Tenant, at any time in force affecting the Leased Property
(other than any subleases, this Lease, and service contracts and other similar
agreements now in effect or hereafter entered into in the ordinary course of
Tenant’s business), including any which may (i) require repairs, modifications
or alterations in or to the Leased Property, or (ii) in any way limit the use
and enjoyment thereof.

 

LETTER OF CREDIT:  A CLEAN, IRREVOCABLE, UNCONDITIONAL, TRANSFERABLE LETTER OF
CREDIT, PAYABLE ON SIGHT DRAFT ONLY, WHICH SHALL NOT BE SECURED BY ANY LEASED
PROPERTY OR ANY REIMBURSEMENT AGREEMENT WITH LANDLORD, FOR THE BENEFIT OF
LANDLORD’S LENDER AND ENTITLING SUCH BENEFICIARY TO DRAW THEREON IN NEW YORK,
NEW YORK OR IN SUCH OTHER CITY AS THE CORPORATE TRUST OFFICE OF LANDLORD’S
LENDER MAY BE LOCATED AT THE TIME OF THE ISSUANCE OF SUCH LETTER OF CREDIT,
ISSUED BY A DOMESTIC BANK OR THE U.S. AGENCY OR BRANCH OF A FOREIGN BANK BY A
BANK WITH A LONG-TERM UNSECURED DEBT RATING OF NOT LESS THAN ‘A’ AND A
SHORT-TERM UNSECURED DEBT RATING OF NOT LESS THAN ‘A-1’. SUCH LETTER OF CREDIT
SHALL PROVIDE THAT (I) IT WILL AUTOMATICALLY RENEW UNLESS THE ISSUER OF SUCH
LETTER OF CREDIT DELIVERS WRITTEN NOTICE TO THE BENEFICIARY (AND TO LANDLORD, IF
LANDLORD IS NOT THE BENEFICIARY) AT LEAST THIRTY (30) DAYS PRIOR TO ITS
EXPIRATION THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED AND (II) IF NOT SO
RENEWED, THE BENEFICIARY SHALL BE ENTITLED TO DRAW UPON THE FULL AMOUNT THEREOF.
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, IF ANY LETTER OF
CREDIT IS NOT RENEWED OR REPLACED WITH ANOTHER LETTER OF CREDIT PRIOR TO THE
DATE THAT IS THIRTY (30) DAYS PRIOR TO ITS EXPIRATION, THE BENEFICIARY SHALL BE
ENTITLED TO DRAW UPON THE FULL AMOUNT THEREOF.

 

Lien:  Any mortgage, deed of trust, lien, pledge, hypothecation, collateral
assignment, security interest, or any other encumbrance, charge or collateral
transfer of, on or affecting the Leased Property or Tenant, or any interest
therein, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, notice or other instrument and
mechanics’, materialmen’s and other similar liens and encumbrances.

 

Litigation Costs:  All costs reasonably incurred by Landlord in connection with
the enforcement of any provision of this Lease, including reasonable attorneys’
fees and expenses, court costs and reasonable consultants’ fees and expenses.

 

Material Alteration:  Any Alteration which, when aggregated with all related
Alterations, involves costs estimated by Tenant (which costs shall be reasonably
acceptable to Landlord and Landlord’s Lender) to be incurred in implementing the
Alterations exceeding $50 million.

 

10

--------------------------------------------------------------------------------


 

Modification:  Any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any document or
instrument from time to time; “modify”, “modified,” or related words shall have
meanings correlative thereto.

 

Notice:  As defined in Article XXII (regardless whether the same is capitalized
herein).

 

Noticed Default: Any Default as to which Tenant has received Notice.

 

Officer’s Certificate:  A certificate made by an individual authorized to act on
behalf of Tenant.

 

Operating Agreements:  Reciprocal easement and/or operating agreements;
covenants, conditions and restrictions; and similar agreements affecting any
Leased Property and binding upon and/or benefiting Landlord or Tenant and other
third parties.

 

Operating Budget:  With respect to each Facility, an annual budget for the
succeeding Fiscal Year with respect to the operations of such Facility.

 

Other Charges:  All maintenance charges, impositions other than Taxes, and any
other charges, including vault charges and license fees for the use of vaults,
chutes and similar areas adjoining the Leased Property, now or hereafter levied
or assessed or imposed against the Leased Property or any part thereof (subject
to the same exclusion set forth in the proviso in the definition of “Taxes”).

 

Overdue Rate:  On any date, a rate equal to the default rate of interest under
Landlord’s Loan Documents, but in no event greater than the maximum rate then
permitted under applicable law.

 

Permitted Encumbrances: Collectively, (a) all Liens disclosed in the Title
Policies, (b) Liens, if any, for Taxes or Other Charges not yet payable or
delinquent or which are being diligently contested in good faith in accordance
with this Lease, (c) Liens arising after the Commencement Date in respect of
property or assets imposed by law which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, repairmen’s and other similar Liens arising in the ordinary
course of business, and Liens for workers’ compensation, unemployment insurance
and similar programs, in each case arising in the ordinary course of business
which are being diligently contested in good faith in accordance with the terms
hereof, (d) Subleases permitted pursuant to this Lease, (e) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances (including any of such matters incurred or
entered into by Tenant or a Facility Subtenant in the ordinary course of
business) which in each case do not diminish in any material respect the value
of the affected Leased Property or affect in any material respect the validity,
enforceability or priority of this Lease or the Liens created by Landlord’s Loan
Documents, and (f) such other title and survey exceptions as Landlord has
approved or may approve in writing. In addition, “Permitted Encumbrances” shall
include any Landlord Liens.

 

Person:  Any individual, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company or partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal government (or any agency
or political subdivision thereof), endowment fund or any other form of entity.

 

Policies:  As defined in Section 10.1.

 

Preapproved Facility Subleases:  As defined in Section 8.2.2(a).

 

11

--------------------------------------------------------------------------------


 

Preapproved Space Leases:  As defined in Section 8.2.2(a).

 

Primary Intended Use:  As defined in Section 6.1.

 

Property Documents:   Collectively, the Permitted Encumbrances, Ground Lease and
Operating Agreements.

 

Proprietary Information:  As defined in Section 24.1.

 

Purchase Agreement:  That certain Amended and Restated Purchase and Sale
Agreement made as of October 31, 2007, by and among Boulder Station, Inc., a
Nevada corporation, Charleston Station, LLC, a Nevada limited liability company,
Palace Station Hotel & Casino, Inc., a Nevada corporation, and Sunset Station,
Inc., a Nevada corporation, collectively as sellers, FCP NewCo, LLC, a Delaware
limited liability company, as purchaser, and the other parties thereto, as
assigned by FCP NewCo, LLC to Landlord pursuant to that certain Assignment and
Assumption Agreement dated as of November 5, 2007.

 

Qualified Architect:  Any architect, engineer or construction consultant (which
can be an employee of Tenant or an Affiliate thereof) licensed or registered in
the jurisdiction where the applicable Leased Property is located, if required by
the laws of such jurisdiction, having at least five (5) years of architectural
or construction management experience, and approved by Landlord’s Lender, which
approval shall not be unreasonably withheld, delayed or conditioned.

 

Rating Agencies:  Any one or more of the following designated by Landlord:
Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., Moody’s
Investors Service, Inc., and Fitch Ratings, Inc. or any other
nationally-recognized statistical rating agency selected by Landlord.

 

Rent:  Collectively, (i) the Base Rent and (ii) Additional Charges.

 

Rental Period. As defined in Article III.

 

Rent Payment Date. As defined in Article III.

 

Requesting Parties:  As defined in Section 24.1.

 

Required Insurance Coverage:  As defined in Section 3.1(b).

 

Restoration:  As defined in Section 10.2.

 

Scheduled Additional Charges:  As defined in Section 3.1(b).

 

Scheduled Base Rent Payments: means the payments of Base Rent payable under
Section 3.1 hereof on each Rental Payment Date during a particular period.

 

Scheduled Lease Payments:  As defined in Section 3.1(b).

 

State:  The State of Nevada.

 

Sublease. Any lease, sublease, license agreement or occupancy agreement entered
into by Tenant affecting all or any portion of the Leased Property.

 

12

--------------------------------------------------------------------------------


 

Subleasing Standards:  As defined in Section 8.2.2(a).

 

Subtenant:  A subtenant, licensee, occupant or other party to any Sublease.

 

Superior Interests:  As defined in Article XV.

 

Superior Party:  As defined in Article XV.

 

Taxes:  All real estate and personal property taxes, assessments, fees, taxes on
rents or rentals, water rates or sewer rents and other governmental charges now
or hereafter levied or assessed or imposed against Landlord, Tenant or the
Leased Property or rents therefrom or which may become Liens on Tenant’s
Personalty, provided that Taxes shall not include any income, franchise, estate,
inheritance or gift taxes, or any other tax imposed on or measured by the net
income of Landlord, except to the extent that the same is in direct substitution
for a tax that would otherwise be included within the definition of “Taxes”
hereunder.

 

Tenant Security Period:   Any period (a) commencing on the Rent Payment Date
following the conclusion of any two (2) consecutive Fiscal Quarters for which
the Lease Coverage Ratio is less than 80% of Commencement Date LCR and (b)
ending on the day immediately preceding the Rent Payment Date following the
conclusion of any two (2) consecutive Fiscal Quarters for which the Lease
Coverage Ratio exceeds 80% of Commencement Date LCR, provided that no Noticed
Default or Event of Default (as such terms are defined in Landlord’s Loan
Documents) is then continuing, and, for avoidance of doubt, subject to
resumption of the Tenant Security Period upon any subsequent occurrence of the
conditions set forth in clause (a) above.

 

Tenant’s Personalty: Tenant’s right, title and interest in and to the following,
now owned or hereafter acquired:

 

A. Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined) which is used at or in
connection with the Improvements or the Land or is located thereon or therein
(including all machinery, equipment, furnishings, and electronic data-processing
and other office equipment and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any Fixtures (including, but not limited to, all
HVAC equipment, elevators, escalators and lighting, together with all equipment,
parts and supplies used to service, repair, maintain and equip the foregoing) or
property belonging to tenants or other occupants under leases or other
agreements except to the extent that Tenant shall have any right or interest
therein; and

 

B. Personal Property. All inventory, furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises and licenses, certificates and
permits obtained by Tenant for its own business, in each case, of any kind or
character whatsoever (as defined in and subject to the provisions of the Uniform
Commercial Code as hereinafter defined) which are located within or about the
Land and the Improvements, together with all accessories, replacements and
substitutions thereto or therefor and the proceeds thereof (collectively, the
“Personal Property”). Notwithstanding the foregoing, Personal Property shall not
include any Fixtures (including, but not limited to, all HVAC equipment,
elevators, escalators and lighting, together with all equipment, parts and
supplies used to service, repair, maintain

 

13

--------------------------------------------------------------------------------


 

and equip the foregoing) or property belonging to tenants or other occupants
under leases or other agreements except to the extent that Tenant shall have any
right or interest therein.

 

Term:  As defined in Article I.

 

Title Policies:  The ALTA (or equivalent) title insurance policies acquired by
Landlord or Landlord’s predecessor-in-interest most recently prior to the date
hereof (i) naming Landlord or Landlord’s predecessor-in-interest as the insured
and (ii) insuring Landlord’s or Landlord’s predecessor-in-interest’s fee or
leasehold interest in the Leased Property subject to the exceptions and
exclusions set forth therein.

 

Transfer:  With respect to the Leased Property or any portion thereof or any
interest or estate therein, any of the following, whether by operation of law or
otherwise, whether voluntary or involuntary, and whether direct or indirect:
(a) any assignment, conveyance, grant, hypothecation, mortgage, pledge, sale, or
other transfer, whether direct or indirect, of all or any part of such property,
or of any legal, beneficial, or equitable interest or estate in such property or
any part of it (including the grant of any easement, lien, or other
encumbrance); (b) any conversion, exchange, issuance, modification,
reallocation, sale, or other transfer of any direct or indirect Equity
Interest(s) in the owner of such property by the holder of such Equity
Interest(s); (c) any transaction described in “b” affecting any Equity
Interest(s) or any other interest in such property or in any such owner (or in
any other direct or indirect owner at any higher tier of ownership) through any
manner or means whatsoever; or (d) any transaction that is in substance
equivalent to any of the foregoing. A transaction affecting Equity Interests, as
referred to in clauses “b” through “d,” shall be deemed a Transfer by Tenant
even though Tenant is not technically the transferor.

 

TTM EBITDAR:  As of any date, on a trailing twelve months basis, earnings from
hotel and casino operations at the Leased Property before interest
expense/income, taxes, depreciation and amortization, any rental expense on real
property (other than ground rent), distribution expense, direct and allocated
corporate overhead expense, regional office allocation, royalty charges from
affiliates and restructuring expense plus any non-cash charges/less any non-cash
income, including but not limited to losses on sales of assets and non-cash
compensation expense.

 

Unavoidable Delays:  Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy or
terrorist action, civil commotion, fire, unavoidable casualty or other causes
beyond the control of the party responsible for performing an obligation
hereunder, provided that lack of funds shall not be deemed a cause beyond the
control of either party hereto unless such lack of funds is caused by the
failure of the other party hereto to perform any obligations of such party under
this Lease.

 

Uniform Commercial Code:  The Uniform Commercial Code as in effect in the State
of Nevada.

 

Unimproved Parcel:  As defined in Article I.

 

Variable Additional Charges:  As defined in Section 3.1(c).

 

14

--------------------------------------------------------------------------------


 

ARTICLE III

 

3.1           Rent. Tenant will pay to Landlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other Person as Landlord may designate in writing from time to time
annual base rent as follows (“Base Rent”):

 

Lease
Year

 

Base Rent

 

1

 

 

$

249,450,019

 

2

 

 

$

249,450,019

 

3

 

 

$

249,450,019

 

4

 

 

$

249,450,019

 

5

 

 

$

249,450,019

 

6

 

 

$

324,285,025

 

7

 

 

$

324,285,025

 

8

 

 

$

324,285,025

 

9

 

 

$

324,285,025

 

10

 

 

$

324,285,025

 

11

 

 

$

372,927,778

 

12

 

 

$

372,927,778

 

13

 

 

$

372,927,778

 

14

 

 

$

372,927,778

 

15

 

 

$

372,927,778

 

 

At the commencement of each Renewal Term, if any, Base Rent shall be reset to be
equal to the greater of (a) the annual Fair Market Rental for the Leased
Property and (b) one hundred ten percent (110%) of the annual aggregate interest
payments payable on the then-existing Landlord’s Debt.

 

In addition, Tenant will pay to Landlord or the Person otherwise entitled
thereto all Additional Charges during the Term on or before the same are
delinquent. Base Rent for each Fiscal Year shall be payable in advance in twelve
(12) equal installments, on the day (the “Rent Payment Date”) that is the third
(3rd) Business Day preceding the fifteenth (15th) day of each calendar month of
the Term. Base Rent shall be paid for the period of the fifteenth (15th) day of
each month (or, if applicable, the Commencement Date) through the fourteenth
(14th) day of the next month (or, if applicable, the expiration of the Term)
(each, a “Rental Period”), provided that the first and last payments of Base
Rent shall be prorated as to any partial Rental Period, based on the number of
days within the Term during such Rental Period and the number of days in such
Rental Period. Tenant hereby agrees to make any reasonable changes with respect
to the definitions of “Rent Payment Date” or “Rental Period,” including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
reasonably requested in connection with any Landlord’s Debt. The first
installment payment of Base Rent has been made as of the date hereof. The second
installment shall be payable on November 12, 2007, for the Rental Period
beginning November 15, 2007 and ending December 14, 2007.

 

(A)           SURVIVAL. THE OBLIGATIONS OF TENANT AND LANDLORD CONTAINED IN THIS
SECTION 3.1 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE,
AS PROVIDED IN ARTICLE XII OF THIS LEASE.

 

(B)           SCHEDULED ADDITIONAL CHARGES. IN ADDITION TO THE BASE RENT PAYABLE
WITH RESPECT TO THE LEASED PROPERTY, TENANT SHALL PAY, OR CAUSE TO BE PAID, TO
LANDLORD, ON A MONTHLY INSTALLMENT BASIS ON

 

15

--------------------------------------------------------------------------------


 

EACH RENT PAYMENT DATE, THE FOLLOWING (COLLECTIVELY, “SCHEDULED ADDITIONAL
CHARGES” AND, TOGETHER WITH BASE RENT, “SCHEDULED LEASE PAYMENTS”):

 

(1)           Taxes and Other Charges. Tenant shall pay, or cause to be paid,
all Taxes and Other Charges as set forth in Section 6.1(b) herein, in advance in
equal monthly installments.

 

(2)           Insurance Premiums. Tenant shall pay, or cause to be paid, on each
Rent Payment Date one twelfth (1/12) of the annual amount of all premiums for
the insurance coverage required to be maintained pursuant to Article X hereof
(the “Required Insurance Coverage”); provided that the foregoing obligation
shall be suspended and not be applicable during any period that (a) a Noticed
Default or Event of Default shall not have occurred and be continuing and (b)
the Required Insurance Coverage is maintained by Tenant and/or its Facility
Subtenants and Affiliates in whole or in part through blanket policies in a form
approved by Landlord and Landlord’s Lender and evidence is provided to Landlord
and Landlord’s Lender that the premiums payable with respect to such policies
have been paid at least 60 days in advance of the expiration dates of such
policies.

 

(3)           Periodic Property Document Payments.           Tenant shall pay,
or cause to be paid, those sums required to be paid on a specified, scheduled
basis under the Property Documents (other than the Ground Lease and Landlord’s
Loan Documents, to the extent such constitute Property Documents), provided that
with respect to each such scheduled payment, the amount thereof exceeds
$250,000. For such amounts as are payable on a monthly basis, Tenant shall pay
on each Rent Payment Date the amount next coming due. For such amounts as are
payable on some other basis, Tenant shall pay on each Rent Payment Date, the
portion of the amount next coming due.

 

(C)           VARIABLE ADDITIONAL CHARGES. IN ADDITION TO THE SCHEDULED LEASE
PAYMENTS PAYABLE WITH RESPECT TO THE LEASED PROPERTY, TENANT SHALL PAY AND
DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, AS AND WHEN DUE AND PAYABLE THE
FOLLOWING (COLLECTIVELY, “VARIABLE ADDITIONAL CHARGES” AND, TOGETHER WITH
SCHEDULED ADDITIONAL CHARGES, “ADDITIONAL CHARGES”):

 

(1)           Property Documents; Utility Charges. Tenant shall pay or cause to
be paid (a) all amounts due under the Property Documents other than the Ground
Lease, the Landlord’s Loan Documents (to the extent such constitute Property
Documents) or sums paid pursuant to Section 3.1(b)(3) above; and (b) all charges
for electricity, power, gas, oil, water, sanitary and storm sewer, refuse
collection, security, common area or association charges, dues or assessments
and other utilities used or consumed in connection with the Leased Property
during the Term.

 

(2)           Other Charges. Tenant shall pay or cause to be paid, as Additional
Charges, all other amounts, liabilities and obligations that Tenant assumes or
agrees to pay or cause to be paid under this Lease, including all of its
indemnification obligations set forth herein

 

(3)           Late Payment of Base Rent. If any Scheduled Lease Payment shall
not be paid on its due date, Tenant will pay to Landlord on demand, as Variable
Additional Charges, a late charge (to the extent permitted by law) computed at
the Overdue Rate (or at the maximum rate permitted by law, whichever is the
lesser) on the amount of such Scheduled Lease Payment, from the due date of such
Scheduled Lease Payment to the date of payment thereof.

 

16

--------------------------------------------------------------------------------


 

(4)           Late Payment of Variable Additional Charges. If any payment of
Variable Additional Charges (but only as to those Variable Additional Charges
which are payable directly to Landlord, if any) shall not be paid within five
(5) Business Days after such payments are due and payable, Tenant will pay to
Landlord on demand, as Variable Additional Charges, a late charge (to the extent
permitted by law) computed at the Overdue Rate (or at the maximum rate permitted
by law, whichever is the lesser) on the amount of such payment, from the due
date of such payment to the date of payment thereof.

 

(D)           TO THE EXTENT THAT TENANT TIMELY PAYS, OR CAUSES TO BE PAID, ANY
ADDITIONAL CHARGES TO LANDLORD PURSUANT TO ANY REQUIREMENT OF THIS LEASE, TENANT
SHALL BE RELIEVED OF ITS OBLIGATION HEREUNDER TO PAY SUCH ADDITIONAL CHARGES TO
THE PERSON TO WHICH THEY WOULD OTHERWISE BE DUE. LANDLORD AND TENANT ACKNOWLEDGE
AND AGREE THAT LANDLORD’S LOAN DOCUMENTS REQUIRE THE DEPOSIT OF ALL SCHEDULED
LEASE PAYMENTS INTO AN ACCOUNT (THE “DESIGNATED ACCOUNT”) DESIGNATED BY, AND
UNDER THE SOLE DOMINION AND CONTROL OF, LANDLORD’S LENDER, WHICH INITIAL
DESIGNATED ACCOUNT IS MORE PARTICULARLY IDENTIFIED ON SCHEDULE 3.1(D). TENANT
SHALL DEPOSIT, OR CAUSE TO BE DEPOSITED, EACH SCHEDULED LEASE PAYMENT INTO THE
DESIGNATED ACCOUNT ON THE RENTAL PAYMENT DATE ON WHICH SUCH SCHEDULED LEASE
PAYMENT IS DUE HEREUNDER. LANDLORD SHALL APPLY THE AMOUNTS SO DEPOSITED TO THE
PAYMENT OF SCHEDULED LEASE PAYMENTS, AND, UPON AN EVENT OF DEFAULT UNDER THE
LEASE, TO SUCH OTHER AMOUNTS DUE AND OWING TO LANDLORD FROM TENANT AS LANDLORD
SHALL ELECT. IN THE EVENT OF ANY FAILURE BY TENANT TO PAY, OR CAUSE TO BE PAID,
ANY ADDITIONAL CHARGES WHEN DUE, TENANT SHALL PROMPTLY PAY AND DISCHARGE, OR
CAUSE TO BE PAID AND DISCHARGED, AS ADDITIONAL CHARGES, EVERY FINE, PENALTY,
INTEREST AND COST THAT MAY BE ADDED FOR NON-PAYMENT OR LATE PAYMENT OF SUCH
ITEMS. LANDLORD SHALL HAVE ALL LEGAL, EQUITABLE AND CONTRACTUAL RIGHTS, POWERS
AND REMEDIES PROVIDED EITHER IN THIS LEASE OR BY STATUTE OR OTHERWISE IN THE
CASE OF NON-PAYMENT OF THE RENT. TO THE EXTENT THAT TENANT TIMELY PAYS OR CAUSES
TO BE PAID ANY ADDITIONAL CHARGES (OTHER THAN SCHEDULED ADDITIONAL CHARGES
DESCRIBED IN SECTION 3.1(B)(1)) TO THE PERSON LEGALLY ENTITLED THERETO, TENANT
SHALL BE RELIEVED OF ITS OBLIGATION TO PAY SUCH ADDITIONAL CHARGES TO LANDLORD.

 

3.2           Net Lease. The Base Rent, as well as such Additional Charges as
are due and payable to Landlord, shall be paid absolutely net to Landlord, so
that this Lease shall throughout the Term yield to Landlord the full amount of
the installments of Base Rent, as well as any payments of Additional Charges
payable to Landlord, subject only to those provisions of this Lease which
expressly provide for adjustment or abatement of Rent or other charges.

 

ARTICLE IV

 

4.1           No Termination, Abatement, etc. Except as otherwise specifically
provided herein, Tenant, to the fullest extent permitted by law, shall remain
bound by this Lease in accordance with its terms and shall neither take any
action without the consent of Landlord to Modify, surrender or terminate the
same, nor seek nor be entitled to any abatement, deduction, deferment or
reduction of Rent, or set-off against the Rent, nor shall the respective
obligations of Landlord and Tenant be otherwise affected by reason of (a) any
damage to, or destruction of, the Leased Property from whatever cause or any
taking of the Leased Property, (b) the interruption or discontinuance of any
service or utility servicing the Leased Property, (c) any claim which Tenant has
or might have against Landlord or by reason of any default or breach of any
warranty by Landlord under this Lease or any other agreement between Landlord
and Tenant, or to which Landlord and Tenant are parties, (d) any bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding up or other proceedings affecting Landlord or any assignee or transferee
of Landlord, or (e) for any

 

17

--------------------------------------------------------------------------------


 

other cause whether similar or dissimilar to any of the foregoing other than a
discharge of Tenant from any such obligations as a matter of law. Except as
otherwise specifically provided herein, Tenant hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law to (i) Modify, surrender or terminate this Lease or
quit or surrender the Leased Property, or (ii) entitle Tenant to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Tenant
hereunder. The obligations of Landlord and Tenant hereunder shall be separate
and independent covenants and agreements and the Rent and all other sums payable
by Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Lease. In any instance where, after the occurrence of an
Event of Default, Landlord retains funds which, but for the occurrence of such
Event of Default, would be payable to Tenant, Landlord shall refund such funds
to Tenant to the extent the amount thereof exceeds all amounts then payable by
Tenant under this Lease plus the amount necessary to compensate Landlord for any
cost, loss or damage incurred by Landlord in connection with such Event of
Default.

 

ARTICLE V

 

OWNERSHIP OF THE LEASED PROPERTY

 

5.1           Ownership of the Leased Property. Tenant acknowledges that the
Leased Property is the property of Landlord and that Tenant has only the right
to the exclusive possession and use of the Leased Property upon the terms and
conditions of this Lease, provided that, until the expiration or earlier
termination of this Lease, all capital improvements, alterations, additions and
replacements made by Tenant, at Tenant’s expense, to any Leased Property shall
be the property of Tenant and, upon the expiration or earlier termination of
this Lease, title to such improvements, alterations, additions and replacements
shall vest in Landlord.

 

5.2           Tenant’s Personalty. Tenant may (and shall as provided
hereinbelow), at its expense, assemble or place on any parcels of the Land or in
any of the Leased Improvements any items of Tenant’s Personalty, and Tenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term (provided, however, that upon the
occurrence and during the continuation of an Event of Default, without the prior
consent of Landlord and Landlord’s Lender, Tenant shall not be permitted to
remove, and shall not permit or suffer any Facility Subtenant to remove, any
FF&E with respect to which Landlord has a security interest pursuant to Section
12.4 or otherwise, other than FF&E which is replaced in the ordinary course of
Tenant’s or Facility Subtenants’ business). Tenant shall provide and maintain
during the entire Lease Term all such Tenant’s Personalty as shall be necessary
to operate each Leased Property in compliance with all applicable Legal
Requirements and Insurance Requirements and otherwise in accordance with
customary practice in the industry for the Primary Intended Use. Subject to the
rights and remedies of Landlord with respect to its lien on the FF&E, all of
Tenant’s Personalty not removed by Tenant within forty-five (45) days following
the expiration or earlier termination of this Lease with respect to such Leased
Property where such Tenant’s Personalty is located shall be considered abandoned
by Tenant and may be appropriated, sold, destroyed or otherwise disposed of by
Landlord without first giving notice thereof to Tenant and without any payment
to Tenant and without any obligation to account therefor.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS; PERMITTED USE

 

6.1           Tenant Covenants. Tenant hereby covenants and agrees with Landlord
that:

 

(A)           EXISTENCE; USE OF LEASED PROPERTY; LEGAL COMPLIANCE; INSURANCE.

 

(I)            TENANT SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS,
LICENSES, PERMITS AND FRANCHISES AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL
LEGAL REQUIREMENTS AND ALL PROPERTY DOCUMENTS APPLICABLE TO IT AND THE LEASED
PROPERTY, INCLUDING ALL GAMING-RELATED LICENSES AND PERMITS, PROVIDED THAT,
EXCEPT WHERE THE TERMS OF THIS LEASE EXPRESSLY REQUIRE TENANT TO COMPLY WITH OR
PERFORM THE COVENANTS AND OBLIGATIONS OF LANDLORD’S LOAN DOCUMENTS, TENANT SHALL
NOT BE DEEMED TO HAVE AGREED TO COMPLY WITH OR PERFORM SAID COVENANTS OR
OBLIGATIONS OF LANDLORD’S LOAN DOCUMENTS, NOTWITHSTANDING THAT TENANT IS
OBLIGATED TO OBSERVE OR PERFORM THE PROPERTY DOCUMENTS. TENANT SHALL AT ALL
TIMES MAINTAIN AND PRESERVE THE LEASED PROPERTY AND SHALL KEEP THE LEASED
PROPERTY IN GOOD WORKING ORDER AND REPAIR, REASONABLE WEAR AND TEAR EXCEPTED,
AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY NECESSARY
REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO. TENANT
WILL OPERATE, MAINTAIN, REPAIR AND IMPROVE THE LEASED PROPERTY IN MATERIAL
COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND ALL PROPERTY DOCUMENTS, AND WILL NOT
CAUSE OR ALLOW THE SAME TO BE MISUSED OR WASTED OR TO DETERIORATE, REASONABLE
WEAR AND TEAR EXCEPTED.

 

(II)           TENANT MAY USE THE LEASED PROPERTY AND THE LEASED IMPROVEMENTS
THEREOF FOR (X) THEIR CURRENT PURPOSE AND, PROVIDED THE SAME ARE PERMITTED
PURSUANT TO THE TERMS OF THE APPLICABLE PROPERTY DOCUMENTS, FOR SUCH OTHER USES
AS MAY BE NECESSARY OR INCIDENTAL TO SUCH USE (SUCH USE, THE “PRIMARY INTENDED
USE”), AND (Y) SUCH OTHER USES AS SHALL NOT BE PROHIBITED BY THE APPLICABLE
PROPERTY DOCUMENTS, THE LANDLORD’S LOAN DOCUMENTS OR OTHER PROVISIONS HEREOF.
TENANT SHALL NOT USE THE LEASED PROPERTY OR ANY PORTION THEREOF FOR ANY OTHER
USE WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. NO USE SHALL BE MADE OR PERMITTED
TO BE MADE OF THE LEASED PROPERTY, AND NO ACTS SHALL BE DONE, THAT WILL CAUSE
THE CANCELLATION OF ANY INSURANCE POLICY COVERING THE LEASED PROPERTY, NOR SHALL
TENANT SELL OR OTHERWISE PROVIDE, OR PERMIT TO BE KEPT, USED OR SOLD IN OR ABOUT
THE LEASED PROPERTY ANY ARTICLE WHICH MAY BE PROHIBITED BY LAW OR BY INSURANCE
REQUIREMENTS. TENANT SHALL, AT ITS SOLE COST, COMPLY WITH ALL OF THE
REQUIREMENTS PERTAINING TO THE LEASED PROPERTY OR OTHER IMPROVEMENTS OF ANY
INSURANCE BOARD, ASSOCIATION, ORGANIZATION OR COMPANY NECESSARY FOR THE
MAINTENANCE OF INSURANCE, AS HEREIN PROVIDED, COVERING THE LEASED PROPERTY.

 

(III)          TENANT SHALL CAUSE EACH OF THE HOTEL AND CASINO FACILITIES
LOCATED ON THE LEASED PROPERTY (EACH SUCH HOTEL AND CASINO FACILITY, TOGETHER
WITH ALL OTHER PORTIONS OF THE LEASED PROPERTY RELATED THERETO, A “FACILITY”) TO
BE CONTINUOUSLY AND UNINTERRUPTEDLY USED AND OPERATED FOR ITS PRIMARY INTENDED
USE, OPEN FOR BUSINESS TO THE PUBLIC DURING ALL BUSINESS HOURS USUAL FOR SUCH
USE FOR COMPARABLE PROPERTIES IN CLARK COUNTY, NEVADA (INCLUDING, WITHOUT
LIMITATION, CAUSING TO BE MAINTAINED AT EACH OF THE FACILITIES FF&E SUFFICIENT
TO SUPPORT SUCH CONTINUOUS AND UNINTERRUPTED USE AND OPERATION, WHICH FF&E SHALL
BE OF A CALIBER AT LEAST EQUIVALENT TO THE FF&E MAINTAINED AT EACH OF THE
FACILITIES ON THE COMMENCEMENT DATE), SUBJECT TO PERIODS OF CLOSURE THAT: (I)
ARE DUE TO ALTERATIONS (AND PROVIDED THAT NOT MORE THAN ONE FACILITY MAY BE

 

19

--------------------------------------------------------------------------------


 

CLOSED IN CONNECTION WITH AN ALTERATION AT ANY ONE TIME UNLESS SUCH CONCURRENT
CLOSURE IS EXPRESSLY PRE-APPROVED BY LANDLORD’S LENDER IN WRITING OR IS
UNAVOIDABLE IN ORDER FOR LANDLORD, TENANT OR THE APPLICABLE FACILITY SUBTENANT
TO COMPLY WITH LEGAL REQUIREMENTS) OR ANY EVENT DESCRIBED IN THE DEFINITION OF
UNAVOIDABLE DELAYS; AND (II) DO NOT IN ANY EVENT EXCEED (A) SOLELY WITH RESPECT
TO A CLOSURE DUE TO CASUALTY FOR WHICH BUSINESS INTERRUPTION INSURANCE PROCEEDS
ARE PAYABLE TO TENANT (OR LANDLORD OR LANDLORD’S LENDER) UNDER THE POLICY OF
BUSINESS INTERRUPTION INSURANCE MAINTAINED BY TENANT PURSUANT TO THE TERMS OF
THIS LEASE, THE PERIOD OF TIME FOR WHICH SUCH BUSINESS INTERRUPTION INSURANCE
PROCEEDS ARE PAYABLE, OR (B) AS TO ANY OTHER CLOSURE, THIRTY (30) CONSECUTIVE
DAYS.

 

(B)           TAXES AND OTHER CHARGES; CONTEST FOR TAXES AND OTHER CHARGES,
LEGAL REQUIREMENTS AND LIENS.

 

(I)            SUBJECT TO THE PROVISIONS OF SECTION 6.1(B)(II) AND SECTION
3.1(D), TENANT SHALL PAY, OR CAUSE TO BE PAID, ALL TAXES AND OTHER CHARGES NOW
OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST THE LEASED PROPERTY PRIOR TO
THE DATE ON WHICH SUCH SUMS BECOME DELINQUENT. TENANT WILL DELIVER TO LANDLORD,
UPON REQUEST, RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO LANDLORD
THAT THE TAXES AND OTHER CHARGES HAVE BEEN SO PAID (PROVIDED TENANT SHALL NOT BE
REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT SUCH TAXES
HAVE BEEN (OR WERE TO HAVE BEEN) PAID BY LANDLORD OR LANDLORD’S LENDER PURSUANT
TO SECTION 3.1(D) OR (F) OR LANDLORD’S LOAN DOCUMENTS). SUBJECT TO THE
PROVISIONS OF SECTION 6.1(B)(II) AND OTHER THAN PERMITTED ENCUMBRANCES, TENANT
SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN OR
CHARGE WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST THE LEASED
PROPERTY, AND SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO THE LEASED
PROPERTY. SUBJECT TO SECTION 6.1(B)(II), TENANT SHALL PAY, BOND OR OTHERWISE
DISCHARGE, FROM TIME TO TIME WHEN THE SAME SHALL BECOME DUE, ALL CLAIMS AND
DEMANDS OF MECHANICS, MATERIALMEN, LABORERS AND OTHERS THAT, IF UNPAID, MIGHT
RESULT IN, OR PERMIT THE CREATION OF, A LIEN OR ENCUMBRANCE ON THE LEASED
PROPERTY, OR ON THE RENTS ARISING THEREFROM.

 

(II)           AFTER PRIOR WRITTEN NOTICE TO LANDLORD, TENANT, AT ITS OWN
EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL, ADMINISTRATIVE OR OTHER PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY TAXES OR OTHER
CHARGES OR LIEN THEREFOR OR ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT OR
THE APPLICATION OF ANY INSTRUMENT OF RECORD AFFECTING THE LEASED PROPERTY (OTHER
THAN THIS LEASE OR LANDLORD’S LOAN DOCUMENTS) OR ANY CLAIMS OR JUDGMENTS OF
MECHANICS, MATERIALMEN, SUPPLIERS, VENDORS OR OTHER PERSONS OR ANY LIEN
THEREFOR, AND MAY WITHHOLD PAYMENT OF THE SAME PENDING SUCH PROCEEDINGS IF
PERMITTED BY LAW; PROVIDED THAT (A) NO EVENT OF DEFAULT HAS OCCURRED AND REMAINS
UNCURED, EXCEPT FOR AN EVENT OF DEFAULT CAUSED BY THE MATTER BEING CONTESTED,
(B) SUCH PROCEEDING SHALL SUSPEND ANY COLLECTION OF THE CONTESTED TAXES, OTHER
CHARGES OR LIENS FROM THE LEASED PROPERTY, TENANT OR LANDLORD, (C) SUCH
PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH TENANT IS SUBJECT AND SHALL NOT
CONSTITUTE A DEFAULT THEREUNDER, (D) NEITHER THE LEASED PROPERTY NOR ANY PART
THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELED OR LOST, (E) (X) WITH RESPECT TO ANY CONTESTED TAXES OR
OTHER CHARGES OR LIENS WHERE THE FAILURE TO PAY THE SAME, IF THE CONTEST IS
DETERMINED ADVERSELY TO TENANT, WOULD RESULT IN A LIEN SENIOR TO THE LIEN OF
LANDLORD’S LENDER OR THE INTEREST OF TENANT HEREUNDER (EXCLUDING, HOWEVER, ANY
“CAM” OR COMMON AREA MAINTENANCE OR SIMILAR CHARGES PAYABLE UNDER PROPERTY
DOCUMENTS), THEN TENANT SHALL HAVE FURNISHED LANDLORD WITH ELIGIBLE COLLATERAL
AS SECURITY (IN AN AMOUNT REASONABLY APPROVED BY LANDLORD AND REQUIRED BY

 

20

--------------------------------------------------------------------------------


 

LANDLORD’S LOAN DOCUMENTS) TO INSURE THE PAYMENT OF ANY SUCH TAXES OR OTHER
CHARGES, IN EACH CASE TOGETHER WITH ALL REASONABLY ANTICIPATED INTEREST AND
PENALTIES THEREON, AND  (Y) WITH RESPECT TO OTHER MATTERS CONTESTED UNDER THIS
CLAUSE (II), INCLUDING “CAM” OR COMMON AREA MAINTENANCE AND SIMILAR CHARGES
PAYABLE UNDER PROPERTY DOCUMENTS, TENANT SHALL HAVE MADE ADEQUATE RESERVES ON
ITS FINANCIAL STATEMENTS FOR SUCH CONTESTS; PROVIDED THAT, TO THE EXTENT MATTERS
CONTESTED UNDER THIS CLAUSE (Y) EXCEED $10 MILLION IN THE AGGREGATE OR ANY
INDIVIDUAL MATTER CONTESTED UNDER THIS CLAUSE (Y) EXCEEDS $2 MILLION, THE TENANT
SHALL FURNISH LANDLORD WITH ELIGIBLE COLLATERAL AS SECURITY IN THE AMOUNT OF
SUCH EXCESS, (F) IN THE CASE OF AN INSURANCE REQUIREMENT, THE FAILURE OF TENANT
TO COMPLY THEREWITH SHALL NOT IMPAIR THE VALIDITY OF ANY INSURANCE REQUIRED TO
BE MAINTAINED BY TENANT HEREUNDER OR THE RIGHT TO FULL PAYMENT OF ANY CLAIMS
THEREUNDER, (G) IN THE CASE OF ANY ESSENTIAL OR SIGNIFICANT SERVICE WITH RESPECT
TO THE LEASED PROPERTY, ANY CONTEST OR FAILURE TO PAY WILL NOT RESULT IN A
DISCONTINUANCE OF ANY SUCH SERVICE WITHOUT REPLACEMENT THEREOF, (H) IN THE CASE
OF ANY INSTRUMENT OF RECORD AFFECTING THE LEASED PROPERTY OR ANY PART THEREOF,
THE CONTEST OR FAILURE TO PERFORM UNDER ANY SUCH INSTRUMENT SHALL NOT RESULT IN
THE PLACING OF ANY LIEN ON THE LEASED PROPERTY OR ANY PART THEREOF (EXCEPT IF
SUCH LIEN WOULD BE REMOVED UPON COMPLETION OF SUCH PROCEEDINGS AND THE
COMPLIANCE BY THE PARTIES WITH THE TERMS OF THE RESULTING ORDER, DECISION OR
DETERMINATION AND THE REMOVAL COSTS FOR SUCH LIEN HAVE BEEN ESCROWED WITH
LANDLORD OR IN THE PROCEEDING OR BONDED OR OTHERWISE DEPOSITED OR PAID IN
CONNECTION WITH SUCH PROCEEDINGS), (I) TENANT SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES, OTHER CHARGES OR LIENS,
TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN
CONNECTION THEREWITH, (J) TENANT SHALL KEEP LANDLORD AND LANDLORD’S LENDER
INFORMED OF THE STATUS OF SUCH CONTEST AT REASONABLE INTERVALS, AND (L) SHALL
OTHERWISE COMPLY WITH ANY APPLICABLE REQUIREMENTS OF LANDLORD’S LOAN DOCUMENTS
TO THE EXTENT THE SAME DO NOT IMPOSE ANY ADDITIONAL MATERIAL CONDITION ON
TENANT’S ABILITY TO CONDUCT SUCH CONTEST TO THE CONDITIONS IMPOSED UNDER THIS
LEASE. LANDLORD MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF HELD BY OR ON
BEHALF OF LANDLORD TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE
JUDGMENT OF LANDLORD, THE ENTITLEMENT OF SUCH CLAIMANT IS FINALLY ESTABLISHED,
AND LANDLORD SHALL OTHERWISE REMIT ANY REMAINING SUCH AMOUNTS TO TENANT.
LANDLORD SHALL GIVE TENANT WRITTEN NOTICE OF ANY SUCH PAYMENTS PROMPTLY
FOLLOWING THE MAKING THEREOF. SUBJECT TO THE FOREGOING, AT TENANT’S TIMELY
REQUEST, LANDLORD SHALL NOT PAY AND SHALL NOT CAUSE TO BE PAID FROM ANY TAX OR
INSURANCE RESERVE ACCOUNT THAT MAY BE MAINTAINED IN CONNECTION WITH LANDLORD’S
DEBT THE CONTESTED TAXES OR OTHER CHARGES BEING CONTESTED.

 

(C)           LITIGATION. TENANT SHALL GIVE PROMPT WRITTEN NOTICE TO LANDLORD OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED IN WRITING
AGAINST LANDLORD (TO THE EXTENT KNOWN BY TENANT), TENANT OR AGAINST OR AFFECTING
THE LEASED PROPERTY WHICH, IF DETERMINED ADVERSELY TO LANDLORD, TENANT OR THE
LEASED PROPERTY, MIGHT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT
LANDLORD, OR TENANT’S CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OR THE
OPERATION OR VALUE OF THE LEASED PROPERTY.

 

(D)           INSPECTION. SUBJECT TO APPLICABLE GAMING LAWS, TENANT SHALL PERMIT
AGENTS, REPRESENTATIVES AND EMPLOYEES OF LANDLORD AND/OR LANDLORD’S LENDER
(INCLUDING ANY SERVICER OR SPECIAL SERVICER ON BEHALF OF LANDLORD’S LENDER) TO
INSPECT THE LEASED PROPERTY ON ANY BUSINESS DAY AT REASONABLE HOURS UPON
REASONABLE ADVANCE NOTICE.

 

(E)           NOTICE OF DEFAULT. TENANT SHALL PROMPTLY ADVISE LANDLORD OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS LEASE OF WHICH TENANT
HAS KNOWLEDGE.

 

21

--------------------------------------------------------------------------------


 

(F)            COOPERATE IN LEGAL PROCEEDINGS. TENANT SHALL COOPERATE FULLY WITH
LANDLORD (AND WITH LANDLORD’S LENDER) WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY
COURT, BOARD OR OTHER GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE
RIGHTS OF LANDLORD (OR LANDLORD’S LENDER, AS THE CASE MAY BE) HEREUNDER OR IN
RESPECT OF THE LEASED PROPERTY AND, IN CONNECTION THEREWITH, PERMIT LANDLORD
(AND LANDLORD’S LENDER, AS APPLICABLE), AT ITS ELECTION, TO PARTICIPATE IN ANY
SUCH PROCEEDINGS.

 

(G)           INSURANCE BENEFITS. TENANT SHALL COOPERATE WITH LANDLORD (AND
LANDLORD’S LENDER) IN OBTAINING FOR LANDLORD (AND LANDLORD’S LENDER, AS
APPLICABLE) THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY OR EQUITABLY PAYABLE
IN CONNECTION WITH THE LEASED PROPERTY, AND LANDLORD (AND LANDLORD’S LENDER, AS
APPLICABLE) SHALL BE REIMBURSED FOR ANY OUT-OF-POCKET EXPENSES REASONABLY
INCURRED IN CONNECTION THEREWITH (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS,
AND, IF REASONABLY NECESSARY TO COLLECT SUCH PROCEEDS, THE EXPENSE OF AN
APPRAISAL ON BEHALF OF LANDLORD IN CASE OF A FIRE OR OTHER CASUALTY AFFECTING
ANY LEASED PROPERTY) OUT OF SUCH INSURANCE PROCEEDS.

 

(H)           FINANCIAL REPORTING AND OTHER INFORMATION.

 

1.             Generally. Tenant will keep and maintain or will cause to be kept
and maintained on a Fiscal Year basis proper and accurate books, records and
accounts sufficient in scope and substance to determine whether a Tenant
Security Period has occurred and to comply with applicable reporting
requirements under Landlord’s Loan Documents to the extent Landlord provides
such reporting requirements to Tenant.

 

2.             Landlord’s Lender’s Requirements. So long as Landlord’s Debt is
outstanding, Tenant shall comply with the information keeping and reporting
requirements set forth in Landlord’s Loan Documents, subject in all instances to
the confidentiality provisions of Article XXIV hereof.

 

3.             Governmental Notices. Tenant shall furnish to Landlord, promptly
after receipt, a copy of any material notice received by or on behalf of Tenant
from any Governmental Authority having jurisdiction over the Leased Property
with respect to the Leased Property.

 

(I)            BUSINESS AND OPERATIONS. TENANT WILL QUALIFY TO DO BUSINESS AND
WILL REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION AS AND TO THE
EXTENT THE SAME ARE REQUIRED FOR THE CONDUCT OF ITS BUSINESS AT THE LEASED
PROPERTY.

 

(J)            PROPERTY DOCUMENTS. TENANT SHALL OBSERVE AND PERFORM, OR CAUSE TO
BE OBSERVED AND PERFORMED, ALL OF THE OBLIGATIONS OF LANDLORD UNDER EACH
PROPERTY DOCUMENT OTHER THAN THE OBLIGATION OF LANDLORD TO PAY RENT (AS DEFINED
IN THE GROUND LEASE) UNDER THE GROUND LEASE WHICH LANDLORD AGREES TO TIMELY PAY
SO LONG AS TENANT SHALL NOT BE IN DEFAULT IN ITS OBLIGATION TO PAY BASE RENT
HEREUNDER.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

7.1           Tenant’s Negative Covenants. Tenant covenants and agrees with
Landlord that it will not do, directly or indirectly, any of the following:

 

22

--------------------------------------------------------------------------------


 

(A)           LIENS. SUBJECT TO SECTION 6.1(B)(II), TENANT SHALL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF LANDLORD, CREATE, INCUR, ASSUME, PERMIT OR SUFFER
TO EXIST ANY LIEN ON ANY PORTION OF THE LEASED PROPERTY OR ANY EXPANSIONS OR
ALTERATIONS THAT REMAIN TENANT’S PROPERTY DURING THE TERM, EXCEPT (I) PERMITTED
ENCUMBRANCES, (II) LIENS CREATED BY OR PERMITTED PURSUANT TO LANDLORD’S LOAN
DOCUMENTS AND (III) LIENS FOR TAXES OR OTHER CHARGES NOT YET DELINQUENT.

 

(B)           ZONING AND USES. WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED UNLESS THE
ACTION FOR WHICH CONSENT IS SOUGHT COULD ADVERSELY AFFECT THE PRIMARY INTENDED
USE OF A FACILITY (IN WHICH EVENT LANDLORD MAY WITHHOLD ITS CONSENT IT IS SOLE
AND ABSOLUTE DISCRETION), TENANT SHALL NOT (I) INITIATE OR SUPPORT ANY LIMITING
CHANGE IN THE PERMITTED USES OF THE LEASED PROPERTY (OR TO THE EXTENT
APPLICABLE, LIMITING ZONING RECLASSIFICATION OF THE LEASED PROPERTY); (II) SEEK
ANY VARIANCE UNDER EXISTING LAND USE RESTRICTIONS, LAWS, RULES OR REGULATIONS
(OR, TO THE EXTENT APPLICABLE, ZONING ORDINANCES) APPLICABLE TO THE LEASED
PROPERTY OR USE OR PERMIT THE USE OF THE LEASED PROPERTY IN EACH CASE IN A
MANNER THAT WOULD RESULT IN THE EXISTING USE BECOMING A NON-CONFORMING USE UNDER
APPLICABLE LAND-USE RESTRICTIONS (AND, IF ANY, ZONING ORDINANCES) WITH ANY
MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE LEASED PROPERTY OR THAT WOULD
VIOLATE THE TERMS OF ANY LEGAL REQUIREMENTS OR ANY PROPERTY DOCUMENT; (III)
MODIFY, AMEND OR SUPPLEMENT ANY OF THE TERMS OF ANY PROPERTY DOCUMENT IN A
MANNER ADVERSE IN ANY MATERIAL RESPECT TO THE INTERESTS OF LANDLORD; (IV) IMPOSE
OR PERMIT OR SUFFER THE IMPOSITION OF ANY RESTRICTIVE COVENANTS, EASEMENTS OR
ENCUMBRANCES UPON THE LEASED PROPERTY IN ANY MANNER THAT ADVERSELY AFFECTS IN
ANY MATERIAL RESPECT THE VALUE OR UTILITY OF THE LEASED PROPERTY; (V) EXECUTE OR
FILE ANY SUBDIVISION PLAT AFFECTING THE LEASED PROPERTY, OR INSTITUTE, OR PERMIT
THE INSTITUTION OF, PROCEEDINGS TO ALTER ANY TAX LOT COMPRISING THE LEASED
PROPERTY; OR (VI) PERMIT OR SUFFER THE LEASED PROPERTY TO BE USED BY THE PUBLIC
OR ANY PERSON IN SUCH MANNER AS MIGHT MAKE POSSIBLE A CLAIM OF ADVERSE USAGE OR
POSSESSION OR OF ANY IMPLIED DEDICATION OR EASEMENT (PROVIDED THAT THE
PROSCRIPTION IN THIS CLAUSE (VI) IS NOT INTENDED TO RESTRICT TENANT IN ANY WAY
FROM COMPLYING WITH ANY OBLIGATION IT MAY HAVE UNDER APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, GAMING REGULATIONS, TO AFFORD TO
THE PUBLIC ACCESS TO THE LEASED PROPERTY).

 

ARTICLE VIII

 

ALTERATIONS; LEASING

 

8.1           Alterations. Tenant will not make any demolition, alteration,
installation, improvement, expansion, reduction or decoration (each, an
“Alteration”) of or to the Leased Property or any part thereof except in
accordance with the following terms and conditions:

 

(A)           THE ALTERATION SHALL BE UNDERTAKEN IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS LEASE, LANDLORD’S LOAN DOCUMENTS, THE PROPERTY
DOCUMENTS AND ALL LEGAL REQUIREMENTS.

 

(B)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND NO
DEFAULT SHALL OCCUR AS A RESULT OF SUCH ACTION.

 

(C)           THE ALTERATION, UPON COMPLETION, SHALL NOT MATERIALLY ADVERSELY
AFFECT THE PRIMARY INTENDED USE OF THE LEASED PROPERTY IN QUESTION.

 

(D)           A MATERIAL ALTERATION SHALL BE CONDUCTED UNDER THE SUPERVISION OF
A QUALIFIED ARCHITECT AND SHALL NOT BE UNDERTAKEN UNTIL TEN (10) BUSINESS DAYS
AFTER THERE SHALL HAVE BEEN DELIVERED TO

 

23

--------------------------------------------------------------------------------


 

LANDLORD AND LANDLORD’S LENDER, FOR INFORMATION PURPOSES ONLY AND NOT FOR
APPROVAL BY LANDLORD (UNLESS LANDLORD’S APPROVAL SHALL BE REQUIRED FOR SUCH
MATERIAL ALTERATION UNDER PARAGRAPH (G) OF THIS SECTION 8.1), (I) DETAILED PLANS
AND SPECIFICATIONS AND COST ESTIMATES THEREFORE AND (II) AN ESTIMATED DATE OF
COMPLETION THEREFORE, WHICH DATE, SO LONG AS ANY OF LANDLORD’S DEBT IS
OUTSTANDING, SHALL BE NOT LATER THAN THE DATE WHICH IS SIX (6) MONTHS PRIOR TO
THE MATURITY DATE OF SUCH LANDLORD’S DEBT (UNLESS OTHERWISE CONSENTED TO IN
WRITING BY LANDLORD’S LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) (THE “TARGET COMPLETION DATE”), ALL PREPARED AND
APPROVED IN WRITING BY SUCH QUALIFIED ARCHITECT. SUCH PLANS AND SPECIFICATIONS
MAY BE REVISED AT ANY TIME AND FROM TIME TO TIME, PROVIDED THAT MATERIAL
REVISIONS OF SUCH PLANS AND SPECIFICATIONS SHALL BE DELIVERED TO LANDLORD AND
LANDLORD’S LENDER FOR INFORMATION PURPOSES ONLY UNLESS LANDLORD’S APPROVAL SHALL
BE REQUIRED FOR SUCH MATERIAL ALTERATION UNDER PARAGRAPH (G) OF THIS SECTION
8.1.

 

(E)           ALL WORK DONE IN CONNECTION WITH ANY ALTERATION SHALL BE PERFORMED
WITH DUE DILIGENCE (AND IN ANY EVENT SHALL BE SUBSTANTIALLY COMPLETED PRIOR TO
THE TARGET COMPLETION DATE SUBJECT TO UNAVOIDABLE DELAYS), IN A GOOD AND
WORKMANLIKE MANNER, ALL MATERIALS USED IN CONNECTION WITH ANY ALTERATION SHALL
BE NOT LESS THAN THE STANDARD OF QUALITY OF THE MATERIALS GENERALLY USED AT THE
APPLICABLE LEASED PROPERTY AS OF THE DATE HEREOF AND ALL WORK SHALL BE PERFORMED
AND ALL MATERIALS USED IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS.

 

(F)            THE COST OF ANY ALTERATION SHALL BE PROMPTLY AND FULLY PAID FOR
BY TENANT OR A FACILITY SUBTENANT, SUBJECT TO A FIVE PERCENT (5%) RETAINAGE,
PROVIDED THAT SUCH RETAINAGE SHALL NOT BE REQUIRED IF SUCH ALTERATION IS BEING
PERFORMED BY TENANT, AN AFFILIATE OF LANDLORD, OR AN AFFILIATE OF TENANT. NO
ALTERATION THE COST OF WHICH, WHEN AGGREGATED WITH ALL RELATED ALTERATIONS,
INVOLVES ESTIMATED COSTS EXCEEDING $100 MILLION (THE “ALTERATION COST
THRESHOLD”) SHALL BE PERFORMED BY OR ON BEHALF OF TENANT UNLESS TENANT SHALL
HAVE DELIVERED TO LANDLORD’S LENDER ELIGIBLE COLLATERAL AS SECURITY IN AN AMOUNT
NOT LESS THAN THE AMOUNT BY WHICH THE ESTIMATED COST (AS SET FORTH IN THE
QUALIFIED ARCHITECT’S WRITTEN ESTIMATE REFERRED TO ABOVE) OF SUCH ALTERATION
EXCEEDS THE ALTERATION COST THRESHOLD. SUCH ELIGIBLE COLLATERAL SHALL BE
RETURNED TO TENANT (OR REPLACED WITH ELIGIBLE COLLATERAL IN A LESSER AMOUNT IF
THE ELIGIBLE COLLATERAL SHALL HAVE BEEN DELIVERED IN THE FORM OF A LETTER OF
CREDIT) AS TENANT SHALL PROVIDE WRITTEN EVIDENCE, IN FORM REASONABLY
SATISFACTORY TO LANDLORD AND LANDLORD’S LENDER OF THE PAYMENT OF THE COSTS OF
SUCH MATERIAL ALTERATION IN SUCH AMOUNT, FREE AND CLEAR OF LIENS (I.E., ASSUMING
THAT THE FIRST COSTS PAID ARE THOSE IN EXCESS OF THE ALTERATION COST THRESHOLD).

 

(G)           TENANT SHALL OBTAIN LANDLORD’S AND LANDLORD’S LENDER’S PRIOR
WRITTEN APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED SO LONG AS NO NOTICED DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST,
AND SHALL BE DEEMED GIVEN UNLESS LANDLORD’S LENDER SHALL GIVE NOTICE OF ITS
DISAPPROVAL WITH THE REASONS THEREFOR WITHIN TEN (10) BUSINESS DAYS AFTER
LANDLORD’S LENDER’S RECEIPT OF THE NOTICE OF MATERIAL ALTERATION DESCRIBED IN
PARAGRAPH (D) OF THIS SECTION 8.1 ABOVE) FOR ANY MATERIAL ALTERATION IF (X) A
TENANT SECURITY PERIOD SHALL THEN BE IN EFFECT OR EXISTENCE, OR (Y) SUCH
PROPOSED MATERIAL ALTERATION IS REASONABLY LIKELY TO RESULT IN MORE THAN A TEN
PERCENT (10%) REDUCTION IN THE PRO FORMA LEASE COVERAGE RATIO DURING THE TWELVE
(12) MONTHS FOLLOWING THE COMMENCEMENT OF SUCH PROPOSED MATERIAL ALTERATION.

 

8.2           Subletting and Assignment.

 


8.2.1        GENERALLY. EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN LANDLORD’S
LOAN DOCUMENTS, TENANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD
AND LANDLORD’S LENDER, WHICH EACH MAY GRANT OR WITHHOLD IN ITS SOLE AND ABSOLUTE
DISCRETION, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER, SELL, CONVEY,
GRANT, BARGAIN OR OTHERWISE TRANSFER THIS LEASE OR SUBLEASE ALL OR

 

24

--------------------------------------------------------------------------------


 


ANY PART OF THE LEASED PROPERTY OR SUFFER OR PERMIT THIS LEASE OR THE LEASEHOLD
ESTATE CREATED HEREBY OR THEREBY OR ANY OTHER RIGHTS ARISING UNDER THIS LEASE TO
BE ASSIGNED, TRANSFERRED, MORTGAGED, PLEDGED, HYPOTHECATED, SOLD, CONVEYED,
GRANTED, BARGAINED, ENCUMBERED OR OTHERWISE TRANSFERRED, IN WHOLE OR IN PART,
WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW, OR PERMIT THE USE
OR OCCUPANCY OF THE APPLICABLE LEASED PROPERTY TO BE OFFERED OR ADVERTISED FOR
ASSIGNMENT OR SUBLETTING EXCEPT AS HEREINAFTER PROVIDED.


 


8.2.2        CERTAIN SUBLETTINGS AND ASSIGNMENTS. SUBJECT TO THE PROVISIONS OF
SECTION 8.2.3 AND ANY OTHER EXPRESS CONDITIONS OR LIMITATIONS SET FORTH HEREIN,
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,


 

(a)           without the consent of Landlord, (i) Tenant may sublet the Leased
Property to its Affiliates specified on, and pursuant to the Subleases described
on Part I of Schedule 8.2.2 (the “Preapproved Facility Subleases”), which
Preapproved Facility Subleases, among other things, expressly shall require such
Affiliates to maintain an FF&E Reserve as more particularly described in Section
11.1 of this Lease and shall otherwise be in the form attached hereto as Exhibit
F and shall not be Modified without Landlord’s prior written consent, which
shall not be unreasonably withheld, delayed or conditioned; (ii) Tenant or any
Facility Subtenant may enter into those commercial and retail leases described
in Part II of Schedule 8.2.2 (“Preapproved Space Leases”), provided that any
Modifications to such Preapproved Space Leases shall be subject to approval of
Landlord’s Lender as specified in the Landlord’s Loan Documents and Landlord’s
approval as set forth in the Subleasing Standards; and (iii) Tenant or any
Facility Subtenant may enter into or Modify commercial and retail leases of
portions of the Leased Property subject to the terms and conditions set forth in
Part III of Schedule 8.2.2 (the “Subleasing Standards”).

 

(b)           except as expressly permitted under clause (a) of this Section
8.2.2 or in a transaction which does not violate any provision of Landlord’s
Loan Documents, Tenant may not Transfer or permit the Transfer of this Lease or
all or any part of, or interest in, the Leased Property without the prior
written consent of Landlord and Landlord’s Lender, which each may grant or
withhold in its sole and absolute discretion. It is expressly acknowledged that
the foregoing restriction does not restrict or limit any transfer of any Equity
Interest in Tenant to the extent such transfer is not a violation of Landlord’s
Loan Documents.

 


8.2.3        LANDLORD’S RIGHT TO COLLECT FROM ASSIGNEES AND SUBTENANTS. IF THIS
LEASE IS ASSIGNED OR IF THE LEASED PROPERTY OR ANY PART THEREOF IS SUBLET (OR
OCCUPIED BY ANY ENTITY OTHER THAN TENANT AND ITS EMPLOYEES), LANDLORD, AFTER AN
EVENT OF DEFAULT OCCURS AND SO LONG AS IT IS CONTINUING, MAY COLLECT THE RENTS
FROM SUCH ASSIGNEE, SUBTENANT OR OCCUPANT, AS THE CASE MAY BE, AND APPLY THE NET
AMOUNT COLLECTED TO THE RENT HEREIN RESERVED, BUT NO SUCH COLLECTION SHALL BE
DEEMED (I) A WAIVER OF THE PROVISIONS SET FORTH IN SECTION 8.2.1, (II) THE
ACCEPTANCE BY LANDLORD OF SUCH ASSIGNEE, SUBTENANT OR OCCUPANT, AS THE CASE MAY
BE, AS A TENANT OR (III) RELEASE OF TENANT FROM THE FUTURE PERFORMANCE OF ITS
COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS LEASE.


 


8.2.4        NO RELEASE. NO SUBLETTING OR ASSIGNMENT SHALL IN ANY WAY IMPAIR OR
RELEASE THE CONTINUING PRIMARY LIABILITY HEREUNDER OF THE TENANT NAMED HEREIN,
AS WELL AS OF EACH SUBSEQUENT TENANT, AND NO CONSENT TO ANY SUBLETTING OR
ASSIGNMENT IN ANY PARTICULAR INSTANCE SHALL BE DEEMED A WAIVER OF THE
PROHIBITION SET FORTH IN THIS SECTION 8.2 WITH RESPECT TO ANY OTHER SUBLETTING
OR ASSIGNMENT. ANY SUBLETTING, ASSIGNMENT OR OTHER TRANSFER OF TENANT’S INTEREST
IN THIS LEASE IN CONTRAVENTION OF THIS SECTION 8.2 SHALL BE VOID AT LANDLORD’S
OPTION.

 

25

--------------------------------------------------------------------------------


 


8.2.5        REQUIRED ASSIGNMENT AND SUBLETTING PROVISIONS. ANY ASSIGNMENT
AND/OR SUBLEASE ENTERED INTO ON OR AFTER THE COMMENCEMENT DATE MUST PROVIDE
THAT:


 

(a)           it shall be subject and subordinate to all of the terms and
conditions of this Lease and the lien of Landlord’s Loan Documents,

 

(b)           the use of the Leased Property shall not conflict with Landlord’s
Loan Documents, any Legal Requirement, Property Document, Insurance Requirement
or any other provision of this Lease,

 

(c)           no Subtenant or assignee shall be permitted to further sublet all
or any part of the Leased Property or assign this Lease or its sublease except
insofar as the same would be permitted if it were a sublease by Tenant under
this Lease,

 

(d)           in the event of cancellation or termination of this Lease for any
reason whatsoever or of the surrender of this Lease (whether voluntary,
involuntary or by operation of law) prior to the expiration date of such
Sublease, including extensions and renewals granted thereunder, then, at
Landlord’s option, the Subtenant shall make full and complete attornment to
Landlord for the balance of the term of the Sublease, which attornment shall be
evidenced by an agreement in form and substance satisfactory to Landlord and
which the Subtenant shall execute and deliver within thirty (30) days after
request by Landlord and the Subtenant shall waive the provisions of any law now
or hereafter in effect which may give the Subtenant any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Lease, and

 

(e)           in the event the Subtenant receives a written notice from Landlord
stating that an Event of Default exists under this Lease, the Subtenant shall
thereafter during the continuance of an Event of Default be obligated to pay all
rentals accruing under said Sublease directly to Landlord (or Landlord’s Lender
if Landlord shall so direct); all rentals received from the Subtenant by
Landlord shall be credited against the amounts owing by Tenant under this Lease.

 

(f)            If the Sublease shall relate to the Ground Leased Property, the
Sublease shall be subject and subordinate to all of the terms and conditions of
the Ground Lease; and Subtenant shall agree, in the Sublease, not to do, or fail
to do, anything that would cause any violation of the Ground Lease. Without
limiting the foregoing, (i) to the extent Landlord or Tenant is required to
obtain Ground Lessor’s written consent to alterations of or the subleasing of
all or any portion of the Ground Leased Property or the assignment of the
Sublease, Subtenant shall likewise obtain Ground Lessor’s written consent to
alterations of or the subleasing of all or any portion of the Ground Leased
Property or the assignment of the Sublease, and (ii) Subtenant shall carry and
maintain general liability, automobile liability, property and casualty,
worker’s compensation and employer’s liability insurance in amounts and with
policy provisions, coverages and certificates as required of Landlord as tenant
under the Ground Lease.

 

(g)           If the Sublease shall relate to any portion of the Ground Leased
Property, in the event of cancellation or termination of the Ground Lease and
this Lease for any reason whatsoever whether voluntary or involuntary (by
operation of law or otherwise) prior to the expiration date of the Sublease,
including extensions and renewals granted thereunder, then, at

 

26

--------------------------------------------------------------------------------


 

Ground Lessor’s option, the Subtenant shall make full and complete attornment to
Ground Lessor with respect to the obligations of Landlord to Ground Lessor in
connection with that portion of the subleased property theretofore covered by
the Ground Lease for the balance of the term of the Sublease (notwithstanding
that the term of the Sublease shall have terminated with the cancellation or
termination of this Lease). Subtenant’s attornment shall be evidenced by a
written agreement which shall provide that the Subtenant is in direct privity of
contract with Ground Lessor (i.e. that all obligations owed to Tenant under the
Sublease with respect to the Ground Leased Property shall be obligations owed to
Ground Lessor for the balance of the term of the Sublease, notwithstanding that
the term of the Sublease shall have terminated with the cancellation or
termination of this Lease) and which shall otherwise be in form and substance
reasonably satisfactory to Ground Lessor. Subtenant’s written attornment shall
be executed and delivered within thirty (30) days after request by Ground
Lessor. Unless and until such time as an attornment agreement is executed by
Subtenant pursuant to the provision required by this subsection, nothing
contained in the Sublease shall  create, or be construed as creating, any
privity of contract or privity of estate between Ground Lessor and Subtenant.
Similarly, if the Sublease shall relate to any portion of the Ground Leased
Property, in the event Subtenant receives a written notice from any lessor under
any master lease of any portion of the Ground Leased Property to Ground Lessor
stating that an event of default has occurred or exists under such master lease,
the Subtenant shall thereafter, during the continuance of such event of default,
so long as the terms of the Sublease are recognized and honored, attorn to such
master lessor and pay and perform all of Ground Lessor’s obligations pursuant to
such master lease directly to or for such lessor under such master lease
including, without limitation, the payment of rentals accruing under the
Sublease directly to such lessor to the extent related to that portion of the
Ground Leased Property subject to such master lease and the Ground Lessor’s
obligations under such master lease directly to such lessor.

 

(h)           If the Sublease shall relate to any portion of the Ground Leased
Property, nothing contained in the Sublease shall amend, or be construed to
amend, any provision of the Ground Lease.

 

(i)            If the Sublease shall relate to any portion of the Ground Leased
Property, Subtenant shall indemnify, defend and hold harmless the Ground Lessor,
any master lessor to Ground Lessor and any other party entitled to be
indemnified pursuant to the terms of the Ground Lease from and against any and
all claims arising from Subtenant’s use of the Ground Leased Property, and from
and against the conduct of Subtenant’s business thereon or from any other
activity, work or thing done, permitted or suffered by Subtenant in, about or in
respect of the Ground Leased Property, and from and against any and all claims
arising from any breach or default in the performance of any obligation on
Subtenant’s part to be performed under the terms of the Sublease relating to the
Ground Leased Property, or arising from any act or omission of Subtenant or
Subtenant’s agents, contractors, invitees, subtenants, customers or employees
with respect to the Ground Leased Property, and from and against all costs,
attorneys’ fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon; and in case any action or
proceeding be brought against the Ground Lessor or any master lessor to Ground
Lessor or any such party by reason of any such claim, Subtenant, upon notice
from Ground Lessor, any master lessor to Ground Lessor or any such party, shall
defend the same at Subtenant’s expense by counsel satisfactory to the party or
parties indemnified pursuant to the provision contemplated by this paragraph or
the Ground Lease.

 

27

--------------------------------------------------------------------------------


 

(j)            If the Sublease shall relate to any portion of the Ground Leased
Property, Subtenant shall waive any and all rights of recovery (including
subrogation rights of its insurers) from Ground Lessor, its agents, principals,
employees and representatives for any loss or damage, including consequential
loss or damage, covered by any insurance policy maintained by Subtenant, whether
or not such policy is required under the terms of the Ground Lease.

 


8.2.6        REIMBURSEMENT OF LANDLORD’S COSTS. TENANT SHALL PAY TO LANDLORD,
WITHIN TEN (10) BUSINESS DAYS AFTER REQUEST THEREFOR, ALL COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, REASONABLY INCURRED BY LANDLORD
(INCLUDING, TO THE EXTENT LANDLORD IS LIABLE FOR THE SAME, BY LANDLORD’S LENDER)
IN CONNECTION WITH ANY REQUEST MADE BY TENANT TO LANDLORD TO CONSENT TO AN
ASSIGNMENT OF THIS LEASE OR A SUBLEASE OF THE APPLICABLE LEASED PROPERTY FOR
WHICH LANDLORD’S CONSENT IS REQUIRED.


 

ARTICLE IX

 

9.1           Maintenance and Repair.

 

(A)           TENANT, AT ITS SOLE COST AND EXPENSE, SHALL KEEP THE LEASED
PROPERTY AND ALL PRIVATE ROADWAYS, SIDEWALKS AND CURBS APPURTENANT THERETO IN
GOOD ORDER AND REPAIR, REASONABLE WEAR AND TEAR EXCEPTED (WHETHER OR NOT THE
NEED FOR SUCH REPAIRS OCCURS AS A RESULT OF TENANT’S USE, ANY PRIOR USE, THE
ELEMENTS OR THE AGE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF) AND SHALL
PROMPTLY MAKE ALL NECESSARY AND APPROPRIATE REPAIRS AND REPLACEMENTS THERETO, OF
EVERY KIND AND NATURE, WHETHER INTERIOR OR EXTERIOR, STRUCTURAL OR
NON-STRUCTURAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN, ARISING BY
REASON OF A CONDITION (CONCEALED OR OTHERWISE) OCCURRING SUBSEQUENT OR PRIOR TO
THE COMMENCEMENT DATE, INCLUDING ANY AND ALL DEFERRED MAINTENANCE WORK
(INCLUDING THE WORK DESCRIBED ON SCHEDULE 9.1(A) ATTACHED HERETO AND
INCORPORATED HEREWITH BY THIS REFERENCE, WHICH WORK IS TO BE COMPLETED WITHIN
ONE (1) YEAR OF THE COMMENCEMENT DATE) AND CAPITAL REPAIRS AND REPLACEMENTS. ALL
REPAIRS SHALL, TO THE EXTENT REASONABLY ACHIEVABLE, BE MADE IN GOOD, WORKMANLIKE
AND FIRST-CLASS MANNER, IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS.
TENANT WILL NOT TAKE OR OMIT TO TAKE ANY ACTION THE TAKING OR OMISSION OF WHICH
MIGHT MATERIALLY IMPAIR THE VALUE OR USEFULNESS OF THE LEASED PROPERTY OR ANY
PART THEREOF FOR THE PRIMARY INTENDED USE.

 

(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, LANDLORD SHALL NOT
BE REQUIRED TO BUILD OR REBUILD ANY IMPROVEMENTS ON THE LEASED PROPERTY, OR TO
MAKE ANY REPAIRS, REPLACEMENTS, ALTERATIONS, RESTORATIONS OR RENEWALS OF ANY
NATURE OR DESCRIPTION TO THE LEASED PROPERTY, WHETHER ORDINARY OR EXTRAORDINARY,
STRUCTURAL OR NON-STRUCTURAL, FORESEEN OR UNFORESEEN, OR TO MAKE ANY EXPENDITURE
WHATSOEVER WITH RESPECT THERETO, OR TO MAINTAIN THE LEASED PROPERTY IN ANY WAY.
TENANT HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE RIGHT TO MAKE REPAIRS
AT THE EXPENSE OF LANDLORD PURSUANT TO ANY LAW IN EFFECT AT THE TIME OF THE
EXECUTION OF THIS LEASE OR THEREAFTER ENACTED.

 

(C)           NOTHING CONTAINED HEREIN AND NO ACTION OR INACTION BY LANDLORD
SHALL BE CONSTRUED AS (I) CONSTITUTING THE CONSENT OR REQUEST OF LANDLORD,
EXPRESSED OR IMPLIED, TO ANY CONTRACTOR, SUBCONTRACTOR, LABORER, MATERIALMAN OR
VENDOR TO OR FOR THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF
ANY MATERIALS OR OTHER PROPERTY FOR THE CONSTRUCTION, ALTERATION, ADDITION,
REPAIR OR DEMOLITION OF OR TO THE LEASED PROPERTY, OR (II) GIVING TENANT ANY
RIGHT, POWER OR PERMISSION TO CONTRACT FOR OR PERMIT THE PERFORMANCE OF ANY
LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN SUCH
FASHION AS WOULD PERMIT THE MAKING OF ANY CLAIM AGAINST LANDLORD IN RESPECT
THEREOF OR TO ENTER INTO

 

28

--------------------------------------------------------------------------------


 

ANY AGREEMENT THAT PURPORTS TO CREATE ANY RIGHT, TITLE, INTEREST, LIEN, CLAIM OR
OTHER ENCUMBRANCE UPON THE ESTATE OF LANDLORD IN THE LEASED PROPERTY.

 

(D)           TENANT WILL, UPON THE EXPIRATION OR PRIOR TERMINATION OF THE TERM
WITH RESPECT TO ANY LEASED PROPERTY, VACATE AND SURRENDER THE SAME TO LANDLORD
IN GOOD CONDITION, EXCEPT AS REPAIRED, REBUILT, ALTERED OR ADDED TO AS PERMITTED
OR REQUIRED BY THE PROVISIONS OF THIS LEASE AND EXCEPT FOR ORDINARY WEAR AND
TEAR (SUBJECT TO THE OBLIGATION OF TENANT TO MAINTAIN THE LEASED PROPERTY IN
GOOD ORDER AND REPAIR DURING THE TERM) AND DAMAGE BY FIRE OR OTHER CASUALTY TO
THE EXTENT NOT REQUIRED TO BE REPAIRED OR RESTORED PURSUANT TO THE TERMS OF THIS
LEASE. IN ADDITION, SUBJECT TO THE RIGHTS AND REMEDIES OF LANDLORD WITH RESPECT
TO ITS LIEN ON THE FF&E, UPON EXPIRATION OF THE LEASE, TENANT SHALL REMOVE
TENANT’S PERSONALTY FROM THE LEASED PROPERTY IN A MANNER THAT WILL NOT DAMAGE
THE LEASED PROPERTY IN ANY MATERIAL RESPECT OR IF IT DOES, TENANT SHALL PROMPTLY
REPAIR THE SAME.

 

9.2           Immaterial Encroachments, Restrictions, etc

 

. If (A) any of the Leased Improvements shall, at any time, encroach upon any
property, street or right-of-way adjacent to the Leased Property, or shall
violate the agreements or conditions contained in any lawful restrictive
covenant or other agreement affecting the Leased Property, or shall impair the
rights of others under any easement or right-of-way to which the Leased Property
is subject and (B) the same can be cured by Tenant without the expenditure of a
material amount of money, then promptly upon the request of Landlord or at the
behest of any person affected by any such encroachment, violation or impairment,
Tenant shall, at its expense, subject to its right to contest the existence of
any encroachment, violation or impairment and in such case, in the event of any
adverse final determination, either (i) obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation or impairment or (ii) make such changes in the Leased
Improvements, and take such other actions, as Tenant in good faith exercise of
its judgment deems reasonably practicable, to remove such encroachment, and to
end such violation or impairment, including, if necessary, the alteration of any
of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to permit the continued operation by Tenant of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such violation or encroachment.

 

ARTICLE X

 

CASUALTY AND CONDEMNATION

 

10.1         Insurance. Tenant shall keep the Leased Property, and all property
located in or on the Leased Property, including Tenant’s Personalty, insured at
Tenant’s sole cost and expense with the kinds and amounts of insurance, and
issued by such insurance companies, as set forth on Schedule 10.1 hereto and as
otherwise required pursuant to Landlord’s Loan Documents.

 

(A)           ALL POLICIES OF INSURANCE (THE “POLICIES”) REQUIRED PURSUANT TO
THIS SECTION 10.1 WITH RESPECT TO THE LEASED PROPERTY SHALL NAME LANDLORD AND
LANDLORD’S LENDER (IF ANY) AND ITS SUCCESSORS AND/OR ASSIGNS, AS THEIR INTEREST
MAY APPEAR, AS ADDITIONAL INSUREDS OR LOSS PAYEES (EXCEPT THAT IN THE CASE OF
GENERAL LIABILITY INSURANCE, LANDLORD AND LANDLORD’S LENDER SHALL BE NAMED AS
ADDITIONAL INSUREDS AND NOT A LOSS PAYEE) AND (I) SHALL CONTAIN, FOR THE BENEFIT
OF LANDLORD’S LENDER, A NON-CONTRIBUTORY STANDARD LENDER CLAUSE AND, EXCEPT WITH
RESPECT TO GENERAL LIABILITY INSURANCE, A LENDER’S LOSS PAYABLE ENDORSEMENT, OR
THEIR EQUIVALENTS, NAMING LANDLORD’S LENDER AS THE PERSON TO WHICH ALL PAYMENTS
MADE BY SUCH INSURANCE COMPANY IN RESPECT OF THE LEASED PROPERTY SHALL BE PAID;
(II) SHALL

 

29

--------------------------------------------------------------------------------


 

 INCLUDE EFFECTIVE WAIVERS BY THE INSURER OF ALL CLAIMS FOR INSURANCE PREMIUMS
AGAINST ALL LOSS PAYEES, ADDITIONAL INSUREDS AND NAMED INSUREDS (OTHER THAN
TENANT) AND ALL RIGHTS OF SUBROGATION AGAINST ANY LOSS PAYEE, ADDITIONAL INSURED
OR NAMED INSURED; (III) EXCEPT AS OTHERWISE PROVIDED ABOVE, SHALL BE SUBJECT TO
A DEDUCTIBLE, IF ANY, NOT GREATER IN ANY MATERIAL RESPECT, IN PROPORTION TO THE
COVERAGE MAINTAINED, THAN THE DEDUCTIBLE FOR SUCH COVERAGE ON THE DATE HEREOF;
(IV) SHALL CONTAIN SUCH OTHER PROVISIONS AS ARE REQUIRED BY LANDLORD’S LOAN
DOCUMENTS OR AS LANDLORD DEEMS REASONABLY NECESSARY OR DESIRABLE TO PROTECT ITS
INTEREST (AND THAT OF LANDLORD’S LENDER, TO THE EXTENT SO REQUESTED BY LANDLORD
ON BEHALF OF LANDLORD’S LENDER), INCLUDING ENDORSEMENTS PROVIDING THAT: NONE OF
TENANT, LANDLORD, LANDLORD’S LENDER OR ANY OTHER PARTY SHALL BE A CO-INSURER
UNDER SAID POLICIES AND THAT NO MODIFICATION THAT WOULD RESULT IN NON-COMPLIANCE
WITH THE PROVISIONS OF THIS SECTION 10.1, CANCELLATION OR TERMINATION OF ANY OF
THE POLICIES SHALL BE EFFECTIVE UNTIL AT LEAST THIRTY (30) DAYS AFTER RECEIPT BY
EACH NAMED INSURED, ADDITIONAL INSURED AND LOSS PAYEE OF WRITTEN NOTICE THEREOF;
(V) SHALL PERMIT LANDLORD OR LANDLORD’S LENDER TO PAY THE PREMIUMS AND CONTINUE
ANY INSURANCE UPON FAILURE OF TENANT TO PAY PREMIUMS WHEN DUE, UPON THE
INSOLVENCY OF TENANT OR THROUGH FORECLOSURE OR OTHER TRANSFER OF TITLE TO THE
LEASED PROPERTY (OR ANY PORTION THEREOF) (IT BEING UNDERSTOOD THAT TENANT’S
RIGHTS TO COVERAGE UNDER SUCH POLICIES MAY NOT BE ASSIGNABLE WITHOUT THE CONSENT
OF THE INSURER); AND (VI) (A) SHALL PROVIDE THAT THE INSURANCE SHALL NOT BE
IMPAIRED OR INVALIDATED BY VIRTUE OF ANY ACT, FAILURE TO ACT, NEGLIGENCE OF, OR
VIOLATION OF DECLARATIONS, WARRANTIES OR CONDITIONS CONTAINED IN SUCH POLICY BY
TENANT, LANDLORD, LANDLORD’S LENDER OR ANY OTHER NAMED INSURED, ADDITIONAL
INSURED OR LOSS PAYEE, EXCEPT FOR THE WILLFUL MISCONDUCT OF LANDLORD OR
LANDLORD’S LENDER KNOWINGLY IN VIOLATION OF THE CONDITIONS OF SUCH POLICY OR (B)
LANDLORD AND LANDLORD’S LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS
THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

(B)           INSURANCE PREMIUMS; CERTIFICATES OF INSURANCE.

 

(I)            TENANT SHALL PAY, OR CAUSE TO BE PAID, THE PREMIUMS FOR SUCH
POLICIES (THE “INSURANCE PREMIUMS”) AS THE SAME BECOME DUE AND PAYABLE AND SHALL
FURNISH TO LANDLORD THE RECEIPTS FOR THE PAYMENT OF THE INSURANCE PREMIUMS OR
OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO LANDLORD (PROVIDED
TENANT IS NOT REQUIRED TO FURNISH SUCH EVIDENCE OF PAYMENT IF SUCH INSURANCE
PREMIUMS ARE TO BE PAID PURSUANT TO THE CASH MANAGEMENT PROCEDURES RELATING TO
ANY LANDLORD’S DEBT). WITHIN THIRTY (30) DAYS AFTER REQUEST BY LANDLORD, TENANT
SHALL OBTAIN SUCH INCREASES IN THE AMOUNTS OF COVERAGE REQUIRED HEREUNDER AS MAY
BE REASONABLY REQUESTED BY LANDLORD BY REASON OF CHANGES IN LIABILITY LAWS AND
THE LIKE. IN THE EVENT TENANT SATISFIES THE REQUIREMENTS UNDER THIS SECTION 10.1
THROUGH THE USE OF A POLICY COVERING PROPERTIES IN ADDITION TO THE LEASED
PROPERTY, THEN, AT LANDLORD’S REQUEST, TENANT SHALL PROVIDE TO LANDLORD EVIDENCE
SATISFACTORY TO IT THAT THE INSURANCE PREMIUMS FOR THE LEASED PROPERTY ARE
SEPARATELY ALLOCATED UNDER SUCH POLICY TO THE LEASED PROPERTY AND THAT PAYMENT
OF SUCH ALLOCATED AMOUNT SHALL MAINTAIN THE EFFECTIVENESS OF SUCH POLICY AS TO
THE LEASED PROPERTY NOTWITHSTANDING THE FAILURE OF PAYMENT OF ANY OTHER PORTION
OF PREMIUMS. IF SUCH ALLOCATION IS REQUIRED BY THE IMMEDIATELY PRECEDING
SENTENCE, BUT SUCH ALLOCATION IS NOT AVAILABLE, LANDLORD SHALL HAVE THE RIGHT TO
INCREASE ANY TAX AND INSURANCE RESERVE ACCOUNT REQUIRED IN CONNECTION WITH
LANDLORD’S DEBT IN AN AMOUNT SUFFICIENT TO PURCHASE A NON-BLANKET POLICY
COVERING THE LEASED PROPERTY COVERED BY SUCH POLICY FROM INSURANCE COMPANIES
WHICH QUALIFY UNDER THIS LEASE; PROVIDED THAT TENANT SHALL HAVE THE RIGHT TO
CAUSE ANY SUCH INCREASED RESERVE ACCOUNT REQUIREMENT TO BE REDUCED TO
PRE-INCREASE LEVELS (AND TO HAVE ANY INCREASED AMOUNTS PREVIOUSLY PAID TO BE
RELEASED FROM SUCH RESERVE ACCOUNT) UPON THE EFFECTIVENESS OF A NON-BLANKET
POLICY COVERING THE LEASED PROPERTY.

 

30

--------------------------------------------------------------------------------


 

(II)           TENANT SHALL DELIVER TO LANDLORD ON OR PRIOR TO THE COMMENCEMENT
DATE CERTIFICATES SETTING FORTH IN REASONABLE DETAIL THE MATERIAL TERMS
(INCLUDING ANY APPLICABLE NOTICE REQUIREMENTS) OF ALL POLICIES FROM THE
RESPECTIVE INSURANCE COMPANIES (OR THEIR AUTHORIZED AGENTS) THAT ISSUED THE
POLICIES, INCLUDING THAT SUCH POLICIES MAY NOT BE MODIFIED IN A MANNER THAT
WOULD RESULT IN SUCH POLICIES NOT COMPLYING WITH THE PROVISIONS OF THIS SECTION
10.1, CANCELED, TERMINATED OR NOT RENEWED WITHOUT THIRTY (30) DAYS’ PRIOR NOTICE
TO LANDLORD, OR TEN (10) DAYS’ NOTICE WITH RESPECT TO NONPAYMENT OF PREMIUM.
TENANT SHALL DELIVER TO LANDLORD, PROMPTLY AFTER EACH MATERIAL CHANGE IN ANY
POLICY, A CERTIFICATE WITH RESPECT TO SUCH CHANGED POLICY CERTIFIED BY THE
INSURANCE COMPANY ISSUING THAT POLICY, IN SUBSTANTIALLY THE SAME FORM AND
CONTAINING SUBSTANTIALLY THE SAME INFORMATION AS THE CERTIFICATES REQUIRED TO BE
DELIVERED BY TENANT PURSUANT TO THE FIRST SENTENCE OF THIS CLAUSE (B)(II) AND
STATING THAT ALL PREMIUMS THEN DUE THEREON HAVE BEEN PAID TO THE APPLICABLE
INSURERS AND THAT THE SAME ARE IN FULL FORCE AND EFFECT (OR IF SUCH CERTIFICATE
AND REPORT SHALL NOT BE OBTAINABLE BY TENANT, TENANT MAY DELIVER AN OFFICER’S
CERTIFICATE TO SUCH EFFECT IN LIEU THEREOF).

 

(C)           RENEWAL AND REPLACEMENT OF POLICIES.

 

(I)            NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE EXPIRATION,
TERMINATION OR CANCELLATION OF ANY POLICY, TENANT SHALL RENEW SUCH POLICY OR
OBTAIN A REPLACEMENT POLICY OR POLICIES (OR A BINDING COMMITMENT FOR SUCH
REPLACEMENT POLICY OR POLICIES), WHICH SHALL BE EFFECTIVE NO LATER THAN THE DATE
OF THE EXPIRATION, TERMINATION OR CANCELLATION OF THE PREVIOUS POLICY, AND SHALL
DELIVER TO LANDLORD (AND, IF REQUESTED BY LANDLORD, TO LANDLORD’S LENDER) A
CERTIFICATE IN RESPECT OF SUCH POLICY OR POLICIES (A) CONTAINING THE SAME
INFORMATION AS THE CERTIFICATES REQUIRED TO BE DELIVERED BY TENANT PURSUANT TO
CLAUSE (B)(II) ABOVE, OR A COPY OF THE BINDING COMMITMENT FOR SUCH POLICY OR
POLICIES AND (B) CONFIRMING THAT SUCH POLICY COMPLIES WITH ALL REQUIREMENTS
HEREOF.

 

(II)           IF TENANT DOES NOT FURNISH THE CERTIFICATES AS REQUIRED UNDER
CLAUSE (C)(I), LANDLORD MAY PROCURE, BUT SHALL NOT BE OBLIGATED TO PROCURE, SUCH
REPLACEMENT POLICY OR POLICIES AND PAY THE INSURANCE PREMIUMS THEREFOR, AND
TENANT AGREES TO REIMBURSE LANDLORD FOR THE COST OF SUCH INSURANCE PREMIUMS
PROMPTLY ON DEMAND.

 

(III)          CONCURRENTLY WITH THE DELIVERY OF EACH REPLACEMENT POLICY OR A
BINDING COMMITMENT FOR THE SAME PURSUANT TO THIS CLAUSE (C), TENANT SHALL
DELIVER TO LANDLORD A REPORT FROM A REPUTABLE AND EXPERIENCED INSURANCE BROKER
OR FROM THE INSURER, SETTING FORTH THE PARTICULARS AS TO ALL INSURANCE OBTAINED
BY TENANT PURSUANT TO THIS SECTION 10.1 AND THEN IN EFFECT AND STATING THAT ALL
INSURANCE PREMIUMS THEN DUE THEREON HAVE BEEN PAID IN FULL TO THE APPLICABLE
INSURERS AND THAT SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT (OR IF
SUCH REPORT SHALL NOT BE AVAILABLE AFTER TENANT SHALL HAVE USED ITS REASONABLE
EFFORTS TO PROVIDE THE SAME, TENANT WILL DELIVER TO LANDLORD AN OFFICER’S
CERTIFICATE CONTAINING THE INFORMATION TO BE PROVIDED IN SUCH REPORT) AND TENANT
SHALL DELIVER TO LANDLORD AN OFFICER’S CERTIFICATE STATING THAT SUCH INSURANCE
OTHERWISE COMPLIES IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THIS
SECTION 10.1.

 

(D)           TENANT WILL NOT TAKE OUT SEPARATE INSURANCE CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED PURSUANT
TO THIS SECTION 10.1 UNLESS SUCH INSURANCE COMPLIES WITH CLAUSE (C) ABOVE.

 

31

--------------------------------------------------------------------------------


 

(E)           TENANT SHALL NAME ANY PERSON HOLDING, SERVICING OR ADMINISTERING
LANDLORD’S DEBT AND REASONABLY DESIGNATED BY LANDLORD (INCLUDING ANY TRUSTEE,
SERVICER OR SPECIAL SERVICER) AS A LOSS PAYEE OR ADDITIONAL INSURED, AS
APPLICABLE, WITH RESPECT TO ANY POLICY UNDER WHICH LANDLORD’S LENDER IS TO BE SO
NAMED HEREUNDER.

 

10.2         Casualty; Application of Proceeds.

 

(A)           RIGHT TO ADJUST.

 

(I)            IF THE LEASED PROPERTY IS DAMAGED OR DESTROYED, IN WHOLE OR IN
PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”), TENANT SHALL GIVE PROMPT WRITTEN
NOTICE THEREOF TO LANDLORD GENERALLY DESCRIBING THE NATURE AND EXTENT OF SUCH
CASUALTY. SUBJECT TO SECTION 10.2(C), FOLLOWING THE OCCURRENCE OF A CASUALTY,
TENANT, USING ANY INSURANCE PROCEEDS AND OTHER AMOUNTS MADE AVAILABLE TO TENANT
PURSUANT TO SECTION 10.2(B) FOR RESTORATION, SHALL IN A REASONABLY PROMPT MANNER
PROCEED TO RESTORE, REPAIR, REPLACE OR REBUILD THE AFFECTED PORTION OF THE
LEASED PROPERTY (A “RESTORATION”) TO THE EXTENT PRACTICABLE TO BE OF
SUBSTANTIALLY THE SAME CHARACTER AND QUALITY AS PRIOR TO THE CASUALTY. TENANT
SHALL RESTORE ALL IMPROVEMENTS SUCH THAT WHEN THEY ARE FULLY RESTORED AND/OR
REPAIRED, SUCH IMPROVEMENTS AND THEIR CONTEMPLATED USE FULLY COMPLY WITH ALL
APPLICABLE MATERIAL LEGAL REQUIREMENTS. LANDLORD MAY SETTLE AND ADJUST THE
INSURANCE CLAIM IN RESPECT OF ANY CASUALTY; PROVIDED THAT SUCH ADJUSTMENT IS
CARRIED OUT IN A REASONABLE AND TIMELY MANNER AND THAT TENANT SHALL BE ENTITLED,
AT ITS OWN EXPENSE, TO PARTICIPATE IN ANY SUCH ADJUSTMENT AND, UNLESS AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND SUBJECT TO THE RIGHTS OF
LANDLORD’S LENDER UNDER LANDLORD’S LOAN DOCUMENTS, APPROVE SUCH ADJUSTMENT,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.

 

(B)           RIGHT TO AND APPLICATION OF PROCEEDS. SUBJECT TO THE TERMS AND
CONDITIONS OF LANDLORD’S LOAN DOCUMENTS, TENANT SHALL USE ALL PROCEEDS RECEIVED
FROM THE INSURANCE POLICIES THAT ARE REQUIRED TO BE MAINTAINED PURSUANT TO
SECTION 10.1 (BUT EXCLUDING PROCEEDS IN RESPECT OF TENANT’S PROPERTY) TO APPLY
TO THE COST OF THE RESTORATION AND FOR THE PAYMENT OF RENT DURING SUCH
RESTORATION; TENANT SHALL FUND AT ITS OWN EXPENSE AN AMOUNT EQUAL TO ANY
APPLICABLE DEDUCTIBLES OR OTHER SELF-RETAINED RISKS. IF TENANT SHALL HAVE
DEFAULTED UPON ITS OBLIGATION TO MAINTAIN INSURANCE IN THE AMOUNTS AND OF THE
TYPES REQUIRED UNDER THIS LEASE, AND SUCH DEFAULT RESULTS IN INSUFFICIENT
PROCEEDS TO RESTORE OR PAY RENT OWED TO LANDLORD, THEN TENANT SHALL FUND AT ITS
OWN EXPENSE THE AMOUNT OF SUCH INSUFFICIENCY. TENANT SHALL MAKE AVAILABLE TO
LANDLORD, FOR PAYMENT OF TENANT’S RENT OBLIGATIONS PAYABLE TO LANDLORD DURING
THE RESTORATION WHEN AND AS DUE, THE PROCEEDS OF TENANT’S BUSINESS INTERRUPTION
INSURANCE PAYABLE IN RESPECT OF THE CASUALTY UP TO THE AGGREGATE RENT
OBLIGATIONS PAYABLE TO LANDLORD DURING THE RESTORATION.

 

(C)           TERMINATION OF LEASE IN CERTAIN CIRCUMSTANCES.

 

(I)            NOTWITHSTANDING THE PROVISIONS OF CLAUSES (A) AND (B) ABOVE,
TENANT SHALL BE REQUIRED TO RESTORE, REPAIR, REPLACE OR REBUILD THE LEASED
PROPERTY AFFECTED BY A CASUALTY IF LANDLORD IS OBLIGATED TO RESTORE, REPAIR,
REPLACE OR REBUILD THE LEASED PROPERTY PURSUANT TO THE LANDLORD’S LOAN
DOCUMENTS, BUT SHALL NOT BE REQUIRED TO RESTORE, REPAIR, REPLACE OR REBUILD THE
LEASED PROPERTY AFFECTED BY A CASUALTY IF LANDLORD IS NOT SO OBLIGATED PURSUANT
TO LANDLORD’S LOAN DOCUMENTS.

 

32

--------------------------------------------------------------------------------


 

(II)           IN NO EVENT SHALL THIS LEASE TERMINATE BY REASON OF A CASUALTY
(INCLUDING BY REASON OF ANY INSUFFICIENCY OF INSURANCE PROCEEDS OR
UNAVAILABILITY OF SUCH INSURANCE PROCEEDS UNDER THE LANDLORD’S LOAN DOCUMENTS),
UNLESS AND ONLY TO THE EXTENT THE LEASED PROPERTY HAS BEEN RELEASED FROM THE
LIEN UNDER LANDLORD’S LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS THEREOF.

 

(D)           ABATEMENT OF RENT. TO THE EXTENT AND FOR THE TIME THAT A CASUALTY
RENDERS A FACILITY UNUSABLE FOR THE PRIMARY INTENDED USE, THE BASE RENT IN
RESPECT OF SUCH FACILITY (IN AN AMOUNT EQUAL TO THE FAIR MARKET RENTAL OF SUCH
FACILITY) AND THE ADDITIONAL CHARGES IN RESPECT OF SUCH FACILITY SHALL ABATE;
PROVIDED, HOWEVER, THAT THE RENT IN RESPECT OF SUCH FACILITY SHALL ONLY ABATE IF
AND TO THE EXTENT LANDLORD RECEIVES BUSINESS INTERRUPTION INSURANCE PROCEEDS FOR
THE APPLICABLE RENTAL PERIOD IN AN AMOUNT EQUAL TO THE FAIR MARKET RENTAL OF
SUCH FACILITY AND TO THE EXTENT NOT PAID BY TENANT OR A FACILITY SUBTENANT, THE
ADDITIONAL CHARGES IN RESPECT OF SUCH FACILITY.

 

(E)           SURPLUS. SUBJECT TO CLAUSE (B) OF THIS SECTION 10.2 (RESPECTING
PROCEEDS OF BUSINESS INTERRUPTION INSURANCE), ANY SURPLUS WHICH MAY REMAIN OUT
OF PROCEEDS RECEIVED PURSUANT TO A CASUALTY SHALL BE PAID TO LANDLORD AFTER
PAYMENT OF SUCH COSTS OF RESTORATION.

 

10.3         Condemnation.

 

(A)           TENANT SHALL PROMPTLY GIVE LANDLORD WRITTEN NOTICE OF THE ACTUAL
OR THREATENED COMMENCEMENT OF ANY CONDEMNATION OR EMINENT DOMAIN PROCEEDING
AFFECTING THE LEASED PROPERTY (A “CONDEMNATION”) AND SHALL DELIVER TO LANDLORD
COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH CONDEMNATION. IN NO
EVENT SHALL THIS LEASE TERMINATE BY REASON OF A CONDEMNATION (INCLUDING BY
REASON OF ANY INSUFFICIENCY OF ANY RECOVERIES OR CLAIMS IN RESPECT OF SUCH
CONDEMNATION OR UNAVAILABILITY OF SUCH PROCEEDS OR OTHER SUMS UNDER THE
LANDLORD’S LOAN DOCUMENTS), UNLESS AND ONLY TO THE EXTENT THE LEASED PROPERTY
HAS BEEN RELEASED FROM THE LIEN OF LANDLORD’S LOAN DOCUMENTS IN ACCORDANCE WITH
THE TERMS THEREOF.

 

(B)           IF A PORTION OF THE LEASED PROPERTY IS THE SUBJECT OF A
CONDEMNATION AND THE LEASE DOES NOT TERMINATE WITH RESPECT TO THE LEASED
PROPERTY PURSUANT TO CLAUSE (A) ABOVE, THEN TENANT PROMPTLY SHALL PROCEED TO
RESTORE, REPAIR, REPLACE OR REBUILD THE SAME TO THE EXTENT PRACTICABLE TO BE OF
SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO SUCH CONDEMNATION, AND, SUBJECT TO
THE TERMS AND CONDITIONS OF LANDLORD’S LOAN DOCUMENTS, LANDLORD SHALL MAKE
AVAILABLE TO TENANT FOR PURPOSES OF SUCH RESTORATION, REPAIR, REPLACEMENT OR
REBUILDING THE NET CONDEMNATION PROCEEDS PAID TO LANDLORD IN CONNECTION WITH
SUCH CONDEMNATION.

 

(C)           TO THE EXTENT AND FOR THE TIME THAT A CONDEMNATION RENDERS A
FACILITY UNUSABLE FOR THE PRIMARY INTENDED USE, THE BASE RENT IN RESPECT OF SUCH
FACILITY (IN AN AMOUNT EQUAL TO THE FAIR MARKET RENTAL OF SUCH FACILITY BUT IN
NO EVENT MORE THAN THAT AMOUNT EXPRESSLY PERMITTED UNDER LANDLORD’S LOAN
DOCUMENTS TO BE ABATED AS THE RESULT OF A CONDEMNATION) AND THE ADDITIONAL
CHARGES IN RESPECT OF SUCH FACILITY SHALL ABATE TO THE EXTENT EXPRESSLY
PERMITTED UNDER LANDLORD’S LOAN DOCUMENTS TO BE ABATED AS THE RESULT OF A
CONDEMNATION.

 

(D)           LANDLORD IS HEREBY IRREVOCABLY APPOINTED AS TENANT’S
ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, WITH EXCLUSIVE POWER TO COLLECT,
RECEIVE AND RETAIN ANY PROCEEDS IN RESPECT OF A CONDEMNATION AND TO MAKE ANY
COMPROMISE OR SETTLEMENT IN CONNECTION WITH SUCH CONDEMNATION, SUBJECT TO THE
PROVISIONS OF THIS SECTION, AND SUCH POWER SHALL INCLUDE THE POWER TO SUBSTITUTE
LANDLORD’S LENDER IN LANDLORD’S DISCRETION; PROVIDED THAT SUCH COMPROMISE OR
SETTLEMENT IS CARRIED OUT IN A REASONABLY

 

33

--------------------------------------------------------------------------------


 

TIMELY MANNER AND THAT TENANT SHALL BE ENTITLED, AT ITS OWN EXPENSE, TO
PARTICIPATE IN ANY SUCH COMPROMISE OR SETTLEMENT PROCEEDINGS, AND, UNLESS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND SUBJECT TO THE
RIGHTS OF LANDLORD’S LENDER UNDER LANDLORD’S LOAN DOCUMENTS, APPROVE SUCH
COMPROMISE OR SETTLEMENT, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED. TENANT SHALL CAUSE ANY PROCEEDS THAT ARE PAYABLE TO
TENANT TO BE PAID DIRECTLY TO LANDLORD; PROVIDED THAT THE FOREGOING SHALL NOT
PRECLUDE TENANT FROM SEEKING AND RETAINING A SEPARATE AWARD FOR MOVING EXPENSES,
BUSINESS DISLOCATION DAMAGES OR SUCH OTHER CLAIM THAT DOES NOT REDUCE THE AWARD
PAYABLE TO LANDLORD.

 

(E)           ANY SURPLUS WHICH MAY REMAIN OUT OF PROCEEDS OR AWARDS RECEIVED
PURSUANT TO A CONDEMNATION AFTER PAYMENT OF SUCH COSTS OF RESTORATION SHALL BE
PAID OVER TO AND BELONG TO LANDLORD UNLESS REQUIRED TO BE PAID TO LANDLORD’S
LENDER UNDER LANDLORD’S LOAN DOCUMENTS.

 

ARTICLE XI

 

ACCOUNTS AND RESERVES

 

11.1         Cash Management Procedures. Tenant hereby agrees to cooperate with
Landlord and to execute any and all instruments reasonably requested by Landlord
(including, if necessary, the execution of an amendment to this Lease), in the
establishment and maintenance of reserve accounts and cash management procedures
reasonably requested by any Landlord’s Lender in connection with Landlord’s Loan
Documents (the “Cash Management Procedures”). For the avoidance of doubt, such
Cash Management Procedures shall not affect Tenant’s or any Facility Subtenant’s
internal procedures for handling cash in conjunction with gaming operations or
complying with, and being subject to, applicable Gaming Laws. Without limiting
the foregoing, Tenant shall maintain with respect to each Facility (or to cause
its Affiliate to which such Facility has been subleased to maintain) a reserve
(“FF&E Reserve”) for capital and FF&E expenditures in the amount of 2.5% of
gross revenues derived from operations of such Facility (including, without
limitation, from operations of the hotel and casino components of such
Facility). So long as no Event of Default or Lease Reserve Shortfall Period
shall exist or be in effect, funds in the FF&E Reserve may be withdrawn at the
discretion of Tenant (or such Affiliate subtenant) for the payment or
reimbursement of FF&E expenditures. An Operating Budget shall be submitted by
Tenant to Landlord and Landlord’s Lender not later than the expiration of the
then current Fiscal Year, provided that neither Landlord nor Landlord’s Lender
shall have the right to approve same except as provided in the following
sentence. If a Lease Shortfall Reserve Period is in effect, Tenant shall submit
the then-current Operating Budget and, when due, all subsequent Operating
Budgets for Fiscal Years during a Lease Shortfall Reserve Period, and any
requested interim Modifications thereto, to Landlord and Landlord’s Lender, and
Landlord and Landlord’s Lender shall have the right to approve all aspects of
the Operating Budget relating to FF&E expenditures, which approval shall not be
unreasonably withheld, delayed or conditioned. During the continuance of any
Event of Default or Lease Reserve Shortfall Period, any disbursement from the
FF&E Reserve shall be subject to the prior review of and confirmation by
Landlord and Landlord’s Lender that the requested disbursement is in accordance
with the Operating Budget approved for such Fiscal Year by Landlord and
Landlord’s Lender and only amounts of expenses incurred consistent with (or up
to the amounts set forth in) such approved Operating Budget shall be released
from the FF&E Reserve to Tenant (or such Affiliate subtenant); provided that in
the event that cash expenditures exceed the budgeted amount or amounts in the
FF&E Reserve, expenditures for FF&E to be made in the succeeding period will be
credited with such excess cash expenditures during the current period and Tenant
(or the

 

34

--------------------------------------------------------------------------------


 

applicable Affiliate subtenant) shall be entitled to be reimbursed from the FF&E
Reserve in the succeeding period for such excess cash expenditures during the
current period.

 

11.2         FF&E Reserve Collateral. The FF&E Reserve and (i) all cash, checks,
funds, drafts, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to the FF&E Reserve, (ii) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing; (iii) any replacement deposit account designated by Landlord’s
Lender, and (iv) to the extent not covered by clauses (i), (ii), or (iii) above,
all proceeds (as defined under the Uniform Commercial Code) of any or all of the
foregoing and the funds deposited therein and any securities and other assets
credited thereto (the FF&E Reserve and all such other items noted above are
referred to, collectively, as “FF&E Reserve Collateral”) shall serve as
additional security for the Tenant’s obligations under this Lease as further
provided in Section 12.4. At all times the Landlord shall have control over the
FF&E Reserve Collateral (subject to Tenant’s rights to withdraw funds from the
FF&E Reserve in accordance with Section 11.1 above), as further set forth in the
Deposit and Control Agreements of even date herewith by and among Landlord,
Tenant, Landlord’s Lender, the applicable Facility Subtenant and the Deposit
Bank (as defined therein), a true and correct copy of each of which is attached
hereto as Exhibit E (the “Control Agreement”).

 

ARTICLE XII

 

12.1         Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(A)           IF TENANT SHALL FAIL TO PAY ANY SCHEDULED LEASE PAYMENT ON THE
DATE THE SAME IS DUE AND PAYABLE HEREUNDER, OR

 

(B)           IF TENANT SHALL FAIL TO PAY ANY ITEM OF VARIABLE ADDITIONAL
CHARGES WHEN DUE AND PAYABLE AND SUCH DEFAULT SHALL CONTINUE FOR FIVE (5)
BUSINESS DAYS, OR

 

(C)           IF TENANT SHALL FAIL TO OBSERVE OR PERFORM ANY TERM, COVENANT OR
CONDITION OF THIS LEASE NOT SPECIFICALLY PROVIDED FOR IN THIS SECTION 12.1 AND
SUCH FAILURE IS NOT CURED WITHIN A PERIOD OF THIRTY (30) DAYS AFTER RECEIPT OF
NOTICE FROM LANDLORD, UNLESS SUCH FAILURE IS SUSCEPTIBLE OF CURE BUT CANNOT
REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND PROVIDED FURTHER THAT
TENANT SHALL HAVE COMMENCED TO CURE SUCH FAILURE WITHIN SUCH THIRTY (30) DAY
PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO CURE THE SAME, SUCH CURE PERIOD
SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR TENANT IN THE
EXERCISE OF DUE DILIGENCE TO CURE SUCH FAILURE, SUCH ADDITIONAL PERIOD NOT TO
EXCEED NINETY (90) DAYS, OR

 

(D)           IF TENANT SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE; FILE A PETITION IN BANKRUPTCY OR A PETITION TO
TAKE ADVANTAGE OF ANY INSOLVENCY ACT; MAKE AN ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS; CONSENT TO THE APPOINTMENT OF A RECEIVER OF ITSELF OR OF THE WHOLE OR
ANY SUBSTANTIAL PART OF ITS PROPERTY; OR FILE A PETITION OR ANSWER SEEKING
REORGANIZATION OR ARRANGEMENT UNDER THE FEDERAL BANKRUPTCY LAWS OR ANY OTHER
APPLICABLE LAW OR STATUTE OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF,
OR

 

35

--------------------------------------------------------------------------------


 

(E)           ANY PETITION SHALL BE FILED BY OR AGAINST TENANT OR ANY SUBSIDIARY
OF TENANT THAT IS A FACILITY SUBTENANT UNDER FEDERAL BANKRUPTCY LAWS, OR ANY
OTHER PROCEEDING SHALL BE INSTITUTED BY OR AGAINST TENANT OR SUCH SUBSIDIARY
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF IT OR ITS DEBTS UNDER
ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR TENANT, OR FOR ANY
SUBSTANTIAL PART OF THE PROPERTY OF TENANT, AND SUCH PROCEEDING IS NOT DISMISSED
WITHIN NINETY (90) DAYS AFTER INSTITUTION THEREOF, OR TENANT SHALL TAKE ANY
ACTION TO AUTHORIZE OR EFFECT ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
PARAGRAPH (E), OR

 

(F)            IF THE ESTATE OR INTEREST OF TENANT IN THE LEASED PROPERTY OR ANY
PART THEREOF SHALL BE LEVIED UPON OR ATTACHED IN ANY PROCEEDING (OTHER THAN A
CONDEMNATION) AND THE SAME SHALL NOT BE VACATED OR DISCHARGED WITHIN THE LATER
OF NINETY (90) DAYS AFTER COMMENCEMENT THEREOF OR THIRTY (30) DAYS AFTER RECEIPT
BY TENANT OF NOTICE THEREOF FROM LANDLORD, (UNLESS TENANT SHALL BE CONTESTING
SUCH LIEN OR ATTACHMENT IN GOOD FAITH IN ACCORDANCE WITH THE TERMS OF THIS
LEASE); OR

 

(G)           IF TENANT SHALL BREACH ANY OF ITS COVENANTS IN SECTION 6.1(A)(III)
AND SUCH BREACH SHALL CAUSE OR RESULT IN AN EVENT OF DEFAULT UNDER LANDLORD’S
LOAN DOCUMENTS;

 

and in any such event, Landlord may terminate this Lease with respect to one or
more, or all, of the Facilities by giving notice of such termination and upon
the expiration of the time fixed in such notice, if any, and the failure of the
applicable Event of Default to be cured prior to the expiration of such period,
the Term shall terminate with respect to the Facilities specified in such notice
and all rights of Tenant under this Lease with respect to such Facilities shall
cease. Landlord shall have all rights at law and in equity available to Landlord
as a result of Tenant’s breach of this Lease.

 

Tenant shall, to the maximum extent permitted by law, pay as Additional Charges
all Litigation Costs as a result of any Event of Default hereunder.

 

12.2         Certain Remedies. Landlord shall have the right to terminate this
Lease, and otherwise exercise remedies, at any time and from time to time, with
respect to one or more, or all, of the Facilities and the termination of this
Lease or other exercise of remedies with respect to one or more Facilities shall
in no way constitute a waiver on the part of Landlord to terminate this Lease on
account of such Event of Default, or otherwise exercise remedies, at any time
and from time to time, in one or more other instances, with respect to the
balance of the Leased Property. Reentry by Landlord or any action brought by
Landlord to remove Tenant or any Person claiming through or under Tenant from
the Facilities pursuant to this Section 12.2 or Section 12.3, or any other
provision of this Lease, shall not operate to terminate this Lease unless
Landlord shall have given express written notice of termination to Tenant.
Tenant acknowledges and agrees that the service by Landlord of any notice
pursuant to the unlawful detainer statutes of Nevada and the surrender of
possession pursuant to such notice shall not be deemed to be a termination of
this Lease unless Landlord elects to the contrary at the time of or at any time
subsequent to the serving of such notices and such election is evidenced by
written notice to Tenant.

 

12.3         Damages. Neither (a) the termination of this Lease pursuant to
Section 12.1 or 12.2 with respect to any or all of the Leased Property, (b) the
repossession of the Leased Property or any portion thereof, (c) the failure of
Landlord, notwithstanding reasonable good faith efforts to relet the Leased
Property or any portion thereof, (d) the reletting of all or any portion
thereof, nor (e) the failure of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its

 

36

--------------------------------------------------------------------------------


 

liability and obligations hereunder, all of which shall survive any such
termination, repossession or reletting. In the event of any such termination,
Tenant shall forthwith pay to Landlord all Rent due and payable with respect to
the Leased Property to and including the date of such termination. Thereafter,
Tenant, until the end of what would have been the Term in the absence of such
termination, and whether or not the Leased Property or any portion thereof shall
have been re-let, shall be liable to Landlord for, and shall pay to Landlord, as
current damages, the Rent and other charges which would be payable hereunder for
the remainder of the Term had such termination not occurred, less the net
proceeds, if any, of any reletting of the Leased Property, after deducting all
expenses in connection with such re-letting, including all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees, advertising costs,
expenses of employees, alteration costs and expenses of preparation for such
reletting. Tenant shall pay such current damages to Landlord monthly on the days
on which the Base Rent would have been payable hereunder if this Lease had not
been terminated.

 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages and in lieu of all such
current damages beyond the date of such termination, at Landlord’s election in
its sole and absolute discretion, Tenant shall pay to Landlord an amount equal
to the excess, if any, of the Rent (assuming, with respect to items of Rent that
are not fixed or determinable, that the amounts payable by Tenant in respect of
such items of Rent during the preceding Lease Year would remain constant
throughout the Term) which would be payable hereunder from the date of such
termination for what would be the then unexpired term of this Lease if the same
remained in effect (with respect to the Leased Property), over the Fair Market
Rental (including, for the avoidance of doubt, items of additional rent that
would be paid by a third party tenant which shall, to the extent not fixed or
determinable, be based on the amounts payable by Tenant in respect of Variable
Additional Charges during the preceding Lease Year, without increase) for the
same period. In the event this Lease is so terminated prior the expiration of
the first full year of the Term, the liquidated damages which Landlord may elect
to recover pursuant to this Section shall be calculated as if such termination
had occurred on the first anniversary of the Commencement Date. Nothing
contained herein shall, however, limit or prejudice the right of Landlord to
prove and obtain in proceedings for bankruptcy or insolvency an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, the damages are to be proved, whether or
not the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, provided Landlord has not previously elected
to terminate this Lease pursuant to Section 12.1 or 12.2, Landlord may give
Tenant notice of Landlord’s intention to terminate Tenant’s right to possession
of the Leased Property without terminating this Lease, on a date specified in
such notice (which date shall not be earlier than the date such notice is given)
and upon such date, Tenant shall immediately surrender and deliver possession of
the Leased Property, and Landlord may (a) relet the Leased Property or any part
or parts thereof, either in the name of Landlord or otherwise, for a term or
terms which may, at Landlord’s option, be equal to, less than or exceed the
period which would otherwise have constituted the balance of the Term and may
grant concessions or free rent to the extent that Landlord considers advisable
and necessary to relet the same, and (b) make such alterations, repairs and
decorations in the Leased Property or any portion thereof as Landlord, in its
sole judgment, considers advisable and necessary for the purpose of reletting
the Leased Property; and the making of such alterations, repairs and decorations
shall not operate or be construed to release Tenant from liability hereunder as
aforesaid.

 

37

--------------------------------------------------------------------------------


 

If Tenant does not surrender and deliver possession of all of the Leased
Property as required by this Section 12.3, Landlord may repossess any of the
Leased Property not surrendered, with legal process, by summary proceedings,
ejectment or any other lawful means or procedure. Upon or at any time after
taking possession of any of the Leased Property, Landlord may, by peaceable
means or legal process, remove any Persons or property therefrom. Landlord shall
be under no liability for or by reason of any such entry, repossession or
removal. Notwithstanding such entry or repossession, Landlord may collect the
damages set forth in this Section 12.3.

 

12.4         Landlord’s Security Interest. The parties acknowledge and agree
that the operating covenant set forth in Section 6.1(a)(iii) above constitutes
material consideration for Landlord’s willingness to enter into this Lease on
the terms and conditions set forth herein, and that any discontinuation of
operations of the Primary Intended Use other than as expressly permitted under
this Lease may have a material adverse effect on the Leased Property. The
parties further acknowledge and agree that the Tenant’s obligation to maintain
the Leased Property and the FF&E as otherwise provided in this Lease,
constitutes further material consideration to Landlord for entering into the
Lease on the terms provided herein, and that the failure to maintain the FF&E as
required hereunder would have a direct and material adverse effect on the Leased
Property, and interfere with the timely reletting of the Leased Property were
the Lease to be terminated following an Event of Default. Accordingly, to
implement the intentions of the parties, and for the purpose of securing the
payment and performance obligations of Tenant hereunder, Landlord and Tenant
agree as follows:

 


12.4.1      AS SECURITY FOR PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS
UNDER THIS LEASE, SUBJECT TO APPLICABLE GAMING LAWS, TENANT, AS DEBTOR, HEREBY
PLEDGES, ASSIGNS AND GRANTS A SECURITY INTEREST TO LANDLORD, AS SECURED PARTY,
IN AND TO: (I) ALL FF&E; AND (II) THE FF&E RESERVE COLLATERAL (COLLECTIVELY, THE
“COLLATERAL”). THIS SECTION 12.4 CONSTITUTES A SECURITY AGREEMENT COVERING ALL
SUCH COLLATERAL AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT AND
PERFORMANCE IN FULL OF ALL OBLIGATIONS OF TENANT UNDER THIS LEASE AND SHALL
SURVIVE ANY TERMINATION OF THIS LEASE PURSUANT TO SECTIONS 12.1 AND 12.2 OR
TERMINATION OF TENANT’S RIGHT OF POSSESSION PURSUANT TO SECTION 12.3. UPON FULL
SATISFACTION OF SUCH OBLIGATIONS, LANDLORD AGREES TO EXECUTE SUCH INSTRUMENTS AS
TENANT MAY REASONABLY REQUEST IN ORDER TO EVIDENCE THE TERMINATION OF SUCH
SECURITY INTEREST AND THE RELEASE OF THE COLLATERAL.


 


12.4.2      TENANT HEREBY AUTHORIZES LANDLORD TO FILE SUCH FINANCING STATEMENTS,
CONTINUATION STATEMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY OR DESIRABLE TO
PERFECT OR CONTINUE THE PERFECTION OF LANDLORD’S SECURITY INTEREST IN THE
COLLATERAL. IN ADDITION, IF REQUIRED BY LANDLORD AT ANY TIME DURING THE TERM,
TENANT SHALL EXECUTE AND/OR DELIVER TO LANDLORD, IN FORM REASONABLY SATISFACTORY
TO LANDLORD, ADDITIONAL SECURITY AGREEMENTS, FINANCING STATEMENTS, FIXTURE
FILINGS AND SUCH OTHER DOCUMENTS AS LANDLORD MAY REASONABLY REQUIRE TO PERFECT
OR CONTINUE THE PERFECTION OF LANDLORD’S SECURITY INTEREST IN THE COLLATERAL.
TENANT HEREBY APPOINTS LANDLORD AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT TO
EXECUTE AND/OR FILE ANY SUCH DOCUMENTS ON ITS BEHALF IN THE EVENT TENANT FAILS
TO DO SO, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND IS DEEMED TO BE
COUPLED WITH AN INTEREST.


 


12.4.3      TENANT WILL GIVE LANDLORD AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF ANY CHANGE IN TENANT’S NAME, IDENTITY OR JURISDICTION OF ORGANIZATION.
WITH RESPECT TO ANY SUCH CHANGE, TENANT WILL PROMPTLY EXECUTE AND DELIVER SUCH
INSTRUMENTS, DOCUMENTS AND NOTICES AND TAKE SUCH ACTIONS, AS LANDLORD DEEMS
NECESSARY OR DESIRABLE TO CREATE, PERFECT AND PROTECT THE SECURITY INTERESTS OF
LANDLORD IN THE COLLATERAL.

 

38

--------------------------------------------------------------------------------


 


12.4.4      TENANT SHALL NOT PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN
THE COLLATERAL, OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY
TO BE MADE THEREON, OR ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS OR ANY
OTHER NOTICE OR INSTRUMENT AS MAY BE REQUIRED UNDER THE UNIFORM COMMERCIAL CODE,
AS APPROPRIATE (EXCEPT THOSE NAMING LANDLORD OR LANDLORD’S LENDER, AS THE
SECURED PARTY) TO BE FILED WITH RESPECT THERETO. FURTHER, EXCEPT FOR THE CONTROL
AGREEMENT, THE TENANT SHALL NOT ENTER INTO ANY DEPOSITORY BANK, CONTROL
AGREEMENT OR SIMILAR AGREEMENT WITH RESPECT TO THE FF&E RESERVE COLLATERAL.


 


12.4.5      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LANDLORD SHALL BE ENTITLED TO EXERCISE ANY AND ALL RIGHTS OR REMEDIES
AVAILABLE TO A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE, OR AVAILABLE TO
A LANDLORD UNDER THE LAWS OF THE STATE OF NEVADA, WITH RESPECT TO THE COLLATERAL
SUBJECT TO THE APPLICABLE PROVISIONS OF THE GAMING LAWS. WITHOUT LIMITING THE
FOREGOING, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LANDLORD MAY PURSUE ANY
OF THE FOLLOWING SEPARATELY, SUCCESSIVELY OR SIMULTANEOUSLY SUBJECT TO THE
APPLICABLE PROVISIONS OF THE GAMING LAWS:


 

(A)           EXERCISE ALL OF ITS RIGHTS AND REMEDIES UNDER THE CONTROL
AGREEMENT;

 

(B)           ENTER ONTO THE LEASED PROPERTY WHERE ANY FF&E IS LOCATED AND TAKE
POSSESSION THEREOF WITH OR WITHOUT JUDICIAL PROCESS;

 

(C)           WITHOUT NOTICE EXCEPT AS REQUIRED UNDER THE UNIFORM COMMERCIAL
CODE AND THE GAMING LAWS, SELL, ASSIGN, LEASE, LICENSE (ON AN EXCLUSIVE OR
NONEXCLUSIVE BASIS) OR OTHERWISE DISPOSE OF THE FF&E OR ANY PART THEREOF IN ONE
OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AT SUCH TIME OR TIMES AND AT SUCH PRICE OR PRICES AND UPON SUCH OTHER
TERMS AS THE LANDLORD MAY DEEM COMMERCIALLY REASONABLE; AND

 

(D)           TAKE SUCH ACTIONS, GIVE SUCH NOTICES, OBTAIN SUCH CONSENTS, AND DO
SUCH OTHER THINGS AS THE LANDLORD MAY DEEM REQUIRED OR APPROPRIATE IN THE EVENT
OF A SALE OR DISPOSITION OF ANY OF THE COLLATERAL.

 

Notwithstanding the foregoing or any other provision contained in this Lease,
the remedies provided by this Lease shall in no way include the right to take
any action in contravention of applicable Gaming Laws.

 


12.4.6      THE RIGHTS OF THE LANDLORD HEREUNDER SHALL NOT BE CONDITIONED OR
CONTINGENT UPON THE PURSUIT BY THE LANDLORD OF ANY OTHER RIGHT OR REMEDY AGAINST
TENANT (INCLUDING TERMINATING THE LEASE OR TENANT’S RIGHTS OF OCCUPANCY OR
POSSESSION OF THE LEASEHOLD PROPERTY) OR AGAINST ANY OTHER COLLATERAL SECURITY
FOR THE PERFORMANCE OF TENANT’S OBLIGATIONS. WITHOUT LIMITING THE FOREGOING, ANY
TERMINATION OF THE LEASE PURSUANT TO SECTIONS 12.1 AND 12.2 AND ANY TERMINATION
OF THE TENANT’S RIGHT OF POSSESSION PURSUANT TO SECTION 12.3, SHALL NOT AFFECT
LANDLORD’S RIGHTS AND REMEDIES UNDER THIS SECTION 12.4. NEITHER THE LANDLORD NOR
ANY NOMINEE OR DESIGNEE OF LANDLORD SHALL BE LIABLE FOR ANY FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ALL OR ANY PART OF THE COLLATERAL OR FOR ANY DELAY IN
DOING SO, NOR SHALL THEY BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF
ANY COLLATERAL UPON THE REQUEST OF TENANT OR TO TAKE ANY OTHER ACTION WHATSOEVER
WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF.


 


12.4.7      TO THE EXTENT THE PRIOR APPROVAL OF ANY GAMING AUTHORITIES IS
REQUIRED PURSUANT TO APPLICABLE GAMING LAWS FOR THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OF LANDLORD’S LOAN DOCUMENTS, OR FOR THE TAKING OF ANY
ACTION BY LANDLORD OR LANDLORD’S LENDER, INCLUDING THE DISPOSITION (INCLUDING
THE SALE OR DISTRIBUTION FOR USE OR PLAY IN NEVADA OR FOR DISTRIBUTION OUTSIDE
OF NEVADA) OF

 

39

--------------------------------------------------------------------------------


 


COLLATERAL CONSISTING OF GAMING DEVICES, CASHLESS WAGERING SYSTEMS AND MOBILE
GAMING SYSTEMS (AS THOSE TERMS ARE DEFINED IN NEVADA REVISED STATUTES CHAPTER
463 AND THE REGULATIONS PROMULGATED THEREUNDER), THE EXERCISE OF SUCH REMEDY OR
TAKING OF SUCH ACTION SHALL BE SUBJECT TO THE PRIOR APPROVAL OF THE APPLICABLE
GAMING AUTHORITIES.


 

12.5         Application of Funds. Any payments received by Landlord under any
of the provisions of this Lease during the existence or continuance of any Event
of Default (and such payment is made to Landlord rather than Tenant due to the
existence of an Event of Default) shall be applied to Tenant’s obligations in
the order which Landlord may determine or as may be prescribed by the laws of
the State where the applicable Leased Property is located.

 

12.6         Waiver of Right to Jury Trial. THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE THE RIGHT EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, WHETHER SOUNDING IN CONTRACT, TORT OT OTHERWISE, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR THE COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS LEASE
AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR
IS OTHERWISE VOID OR VOIDABLE). THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
UNDERSIGNED TO EXECUTE THIS LEASE.

 

ARTICLE XIII

 

13.1         Landlord’s Right to Cure Tenant’s Default. If an Event of Default
shall have occurred and be continuing, Landlord, without waiving or releasing
any obligation or Event of Default, may (but shall be under no obligation to) at
any time thereafter make such payment or perform such act for the account and at
the expense of Tenant, and may, to the extent permitted by law, enter upon the
Leased Property or any portion thereof for such purpose and take all such action
thereon as, in Landlord’s opinion, may be necessary or appropriate therefor
including, without limitation, to the fullest extent permitted by law,
repossessing the Leased Property and ejecting any Person or property thereon. No
such entry shall be deemed an eviction of Tenant. All reasonable sums so paid by
Landlord and all costs and expenses (including attorneys’ fees and expenses, in
each a case, to the extent permitted by law) so incurred, together with interest
thereon (to the extent permitted by law) at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand. The obligations of Tenant and rights of Landlord
contained in this Article shall survive the expiration or earlier termination of
this Lease.

 

ARTICLE XIV

 

14.1         Holding Over. If Tenant shall for any reason remain in possession
of the Leased Property after the expiration of the Term or earlier termination
of the Term without the prior written consent of Landlord, such possession shall
be as a month-to-month tenant during which time Tenant shall pay as rental each
month, one and one-half times the aggregate of (i) one-twelfth of the Base Rent
payable with respect to the last Lease Year of the Term; (ii) all Additional
Charges accruing during

 

40

--------------------------------------------------------------------------------


 

the month and (iii) all other sums, if any, payable by Tenant pursuant to the
provisions of this Lease with respect to the Leased Property. During such period
of month-to-month tenancy, Tenant shall be obligated to perform and observe all
of the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies to continue its occupancy and use of the Leased Property. Nothing
contained herein shall constitute the consent, express or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Lease.

 

ARTICLE XV

 

SUBORDINATION

 

15.1         Subordination. This Lease and all rights of Tenant hereunder are
subject and subordinate to the Lien affecting the Leased Property created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, or the
interest of any landlord under a lease senior in title to this Lease, whether
now or hereafter existing and to all Property Documents (all such Liens and
interests, collectively, the “Superior Interests”), and to all renewals,
Modifications, consolidations, replacements and extensions of Superior
Interests,  provided that the holder of such Superior Interest shall have
executed and delivered to Tenant, and Landlord agrees to cause such holder of a
Superior Interest to execute and deliver to Tenant, a “subordination,
nondisturbance and attornment agreement” in favor of Tenant substantially on the
same terms and conditions as are contained in the form attached hereto as
Exhibit D or such other terms and conditions upon which the parties may agree.
Tenant agrees to execute and deliver promptly an agreement in the form attached
as Exhibit D hereto or any commercially reasonable form of instrument (in
recordable form, if requested) that Landlord or the holder of any Superior
Interest (each, a “Superior Party”) may request to evidence such subordination.

 

15.2         Attornment. If the interests of Landlord under this Lease are
transferred by reason of, or assigned in lieu of, foreclosure or other
proceedings for enforcement of any such Superior Interest, then Tenant shall, at
the option of such purchaser, assignee or any Superior Party, as the case may
be, (x) attorn to such party and perform for its benefit all the terms,
covenants and conditions of this Lease on Tenant’s part to be performed with the
same force and effect as if such party were the Landlord originally named in
this Lease, or (y) enter into a new lease with such party, as Landlord, for the
remaining Term and otherwise on the same terms and conditions of this Lease
except that such successor Landlord shall not be (i) liable for any previous
act, omission or negligence of Landlord under this Lease; (ii) bound by any
previous Modification or amendment of this Lease or by any previous prepayment
of more than one month’s rent in advance of its due date, unless such
Modification, amendment or prepayment shall have been approved in writing by the
Superior Party through or by reason of which such successor Landlord shall have
succeeded to the rights of Landlord under this Lease; or (iii) liable for any
security (if any) deposited pursuant to this Lease unless such security has
actually been delivered to such successor Landlord. Nothing contained in this
Section shall be construed to impair any right otherwise exercisable by any such
owner, holder or Tenant.

 

15.3         Notice of Default to Landlord’s Lender. In the event of any act or
omission by Landlord which would give Tenant the right, either immediately or
after the lapse of a period of time, to terminate this Lease, or to claim a
partial or total eviction, Tenant will not exercise any such right (A) until it
has given written notice of such act or omission to Landlord’s Lender, and (B)
until a reasonable period of time (not less than thirty (30) days) for remedying
such act or omission shall have elapsed following giving of such notice and
following the time when Lender shall have become

 

41

--------------------------------------------------------------------------------


 

entitled under the Landlord’s Loan Documents to remedy the same, provided
Lender, with reasonable diligence, shall (i) have pursued such remedies as are
available to it under Landlord’s Loan Documents so as to be able to remedy the
act or omission, and (ii) thereafter shall have commenced and continued to
remedy such act or omission or cause the same to be remedied.

 

15.4         Modifications to Secure Financing. If any Superior Party or
prospective Superior Party shall request Modifications of this Lease as a
condition to the provision, continuance or renewal of any such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that (i) either such Modifications do not materially increase the obligations of
Tenant hereunder or materially adversely affect Tenant’s rights under this Lease
or (ii) if such Modifications would materially increase the obligations of
Tenant hereunder or materially adversely affect Tenant’s rights under this
Lease, then Landlord shall compensate Tenant for the same. Disputes as between
Landlord and Tenant regarding whether a proposed Modification would materially
increase the obligations of Tenant hereunder or materially adversely affect
Tenant’s rights under this Lease, and the compensation that would be payable to
Tenant as a result thereof shall be determined by arbitration in accordance with
the terms of Schedule 15.4 hereto.

 

15.5         Delivery of Notices to Landlord’s Lender. Subsequent to the receipt
by Tenant of Notice from Landlord as to the identity and address of any Superior
Party, no Notice from Tenant to Landlord shall be effective unless and until a
duplicate original of such Notice shall be given to such Superior Party at the
address set forth in the above described Notice. The curing of any of Landlord’s
defaults by such Superior Party shall be treated as performance by Landlord.

 

15.6         Right of Landlord’s Lender to Enforce Lease. To the extent
permitted under the Landlord’s Loan Documents and applicable Legal Requirements
(including Gaming Laws), Landlord’s Lender may exercise the rights of Landlord
hereunder, including the right on the part of Landlord to obtain insurance in
the circumstances set forth in Section 10.1(c)(ii) hereof.

 

15.7         Exercise of Landlord’s Discretion. In any instance hereunder in
which Landlord must be reasonable in making a request or granting or withholding
an approval or consent, Tenant acknowledges and agrees that Landlord may take
into account the reasonable objections of Landlord’s Lender.

 

15.8         Cure of Landlord Defaults. No Landlord default under this Lease
shall be deemed to exist as long as any Landlord’s Lender, in good faith, (i)
shall have commenced promptly to cure the default in question and prosecutes the
same to completion with reasonable diligence and continuity, or (ii) if
possession of the Leased Property is required in order to cure the default in
question, such Landlord’s Lender (x) shall have entered into possession of the
Leased Property with the permission of Tenant for such purpose or (y) shall have
notified Tenant of its intention to institute foreclosure proceedings to obtain
possession of Landlord’s interest directly or through a receiver and thereafter
prosecutes such proceedings with reasonable diligence and continuity.

 

15.9         Indemnification. Notwithstanding the existence of any insurance
required to be provided hereunder, and without regard to the policy limits of
any such insurance, Tenant will protect, indemnify, save harmless and defend
Landlord and Landlord’s Lender and their respective partners, shareholders,
officers, directors and employees (each, an “Indemnitee”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and reasonable expenses (including Litigation Costs), to the maximum extent
permitted by law, imposed upon or incurred by or asserted against such
Indemnitee by reason of:  (a) any accident, injury to or death of persons or
loss of or

 

42

--------------------------------------------------------------------------------


 

damage to property occurring on or about the Leased Property or adjoining
sidewalks while Tenant is in possession of the Leased Property, including any
claims made by employees at the Leased Property, (b) any use, misuse, non-use,
condition, maintenance or repair by Tenant or anyone claiming by, through or
under Tenant, including agents, contractors, invitees or visitors of the Leased
Property or Tenant’s Personalty, (c) any Taxes or Other Charges, (d) any failure
on the part of Tenant or anyone claiming by, through or under Tenant to perform
or comply with any of the terms of this Lease, (e) any failure by Tenant to
perform its obligations under any Sublease and any claims made thereunder, and
(f) any contest of any Legal Requirement or Insurance Requirement, regardless of
whether the same is conducted in accordance with the terms hereof. Any amounts
which become payable by Tenant under this Section shall be paid within ten (10)
days after liability therefor on the part of Tenant is determined by litigation
or otherwise, and if not timely paid, shall bear interest (to the extent
permitted by law) at the Overdue Rate from the date of such determination to the
date of payment. Tenant, at its expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against Indemnitee or
may compromise or otherwise dispose of the same as Tenant sees fit. Nothing
herein shall be construed as indemnifying an Indemnitee against its own grossly
negligent acts or omissions or willful misconduct. If at any time an Indemnitee
shall have notice of a claim, such Indemnitee shall give reasonably prompt
written notice of such claim to Tenant; provided that (i) such Indemnitee shall
have no liability for a failure to give notice of any claim of which Tenant has
otherwise been notified or has knowledge and (ii) the failure of such Indemnitee
to give such a notice to Tenant shall not limit the rights of such Indemnitee or
the obligations of Tenant with respect to such claim except to the extent that
Tenant incurs actual expenses or suffers actual monetary loss as a result of
such failure. Tenant shall have the right to control the defense or settlement
of any Claim, provided that (A) if the compromise or settlement of any such
claim shall not result in the complete release of such Indemnitee from the claim
so compromised or settled, the compromise or settlement shall require the prior
written approval of such Indemnitee and (B) no such compromise or settlement
shall include any admission of wrongdoing on the part of such Indemnitee. An
Indemnitee shall have the right to approve counsel engaged to defend such claim
and, at its election and sole cost and expense, shall have the right, but not
the obligation, to participate in the defense of any claim. Tenant’s liability
under this Article with respect to matters arising or accruing during the Term
hereof shall survive any termination of this Lease.

 

The parties hereto agree that this Article XV shall not apply to those matters
specifically covered by the provisions of Article XXV hereof.

 

ARTICLE XVI

 

16.1         No Waiver. No failure by Landlord or Tenant to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.

 

ARTICLE XVII

 

17.1         Remedies Cumulative. Except as otherwise expressly provided herein,
to the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord or Tenant

 

43

--------------------------------------------------------------------------------


 

now or hereafter provided either in this Lease or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Landlord or
Tenant of any one or more of such rights, powers and remedies shall not preclude
the simultaneous or subsequent exercise by Landlord or Tenant of any or all of
such other rights, powers and remedies.

 

ARTICLE XVIII

 

18.1         Acceptance of Surrender. No surrender to Landlord of this Lease or
of the Leased Property, or of any interest therein, shall be valid or effective
unless agreed to and accepted in writing by Landlord and Landlord’s Lender (if
any) and no act by Landlord or any representative or agent of Landlord, other
than such a written acceptance by Landlord and Landlord’s Lender (if any), shall
constitute an acceptance of any such surrender.

 

ARTICLE XIX

 

19.1         No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, (a) this Lease or the
leasehold estate created thereby or any interest herein or in such leasehold
estate and (b) the fee estate in the applicable Leased Property, unless and
until all Persons having any interest in the interests described in (a) and (b)
above which are sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.

 

ARTICLE XX

 

20.1         Conveyance by Landlord. Any conveyance by Landlord of the Leased
Property shall be in compliance with applicable Gaming Laws. If Landlord or any
successor owner of the Leased Property shall convey the Leased Property other
than as security for a debt, and the grantee or transferee of the Leased
Property shall expressly assume all obligations of Landlord hereunder arising or
accruing from and after the date of such conveyance or transfer, Landlord or
such successor owner, as the case may be, shall thereupon be released from all
future liabilities and obligations of Landlord under this Lease arising or
accruing from and after the date of such conveyance or other transfer as to the
Leased Property and all such future liabilities and obligations shall thereupon
be binding upon the new owner.

 

ARTICLE XXI

 

21.1         Quiet Enjoyment. So long as Tenant shall pay all Rent as the same
becomes due and no Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term hereof, free of any claim or other action by Landlord or anyone
claiming by, through or under Landlord, but subject to the terms of the Property
Documents or liens and encumbrances otherwise permitted to be created by
Landlord hereunder, liens as to the obligations of Landlord that are either not
yet due or which are being contested in good faith and by proper proceedings,
and liens hereafter consented to by Tenant.

 

44

--------------------------------------------------------------------------------


 

ARTICLE XXII

 

22.1         Notices. All notices, demands, requests, consents, approvals and
other communications required or permitted to be given hereunder (collectively,
“Notices” or “notices”) shall be in writing and delivered by hand or mailed (by
registered or certified mail, return receipt requested or reputable nationally
recognized overnight courier service and postage prepaid), addressed to the
respective parties, as follows:

 

If to Tenant:

Station Casinos, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attention: General Counsel

 

Fax: (702) 495-4260

 

 

 

If to Landlord:

FCP PropCo, LLC

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attention: General Counsel

 

Fax: (702) 495-4260

 

 

 

or to such other address as either party may hereunder designate, and shall be
effective upon receipt.

 

ARTICLE XXIII

 

23.1         Appraisers. In the event that it becomes necessary to determine the
Fair Market Rental of any Facility for any purpose of this Lease, and the
parties cannot agree amongst themselves on such value within twenty (20) days
after the first request made by one of the parties to do so, then either party
may notify the other of a person selected to act as appraiser on its behalf
(which person, if selected by Landlord, shall be subject to the approval of
Landlord’s Lender). Within fifteen (15) days after receipt of any such notice,
the other party shall by notice to the first party appoint a second person as
appraiser on its behalf. The appraisers thus appointed, each of whom must be a
member of The Appraisal Institute/American Institute of Real Estate Appraisers
(or any successor organization thereto), shall, within 45 days after the date of
the notice appointing the first appraiser, proceed to appraise the applicable
Facility to determine the Fair Market Rental thereof as of the relevant date;
provided that if one appraiser shall have been so appointed, or if two
appraisers shall have been so appointed but only one such appraiser shall have
made such determination within 50 days after the making of the initial
appointment, then the determination of such appraiser shall be final and binding
upon the parties. If two appraisers shall have been appointed and shall have
made their determinations within the respective requisite periods set forth
above and if the difference between the amounts so determined shall not exceed
ten percent (10%) of the lesser of such amounts, then the Fair Market Rental
shall be an amount equal to 50% of the sum of the amounts so determined. If the
difference between the amounts so determined shall exceed ten percent (10%) of
the lesser of such amounts, then such two appraisers shall have 20 days to
appoint a third appraiser, but if such appraisers fail to do so, then either
party may request the American Arbitration Association or any successor
organization

 

45

--------------------------------------------------------------------------------


 

 thereto to appoint an appraiser within 20 days of such request, and both
parties shall be bound by any appointment so made within such 20 day period. If
no such appraiser shall have been appointed within such 20 days or within 90
days of the original request for a determination of Fair Market Rental,
whichever is earlier, either Landlord or Tenant may apply to any court having
jurisdiction to have such appointment made by such court. Any appraiser
appointed by the original appraisers, by the American Arbitration Association or
by such court shall be instructed to determine the Fair Market Rental within 30
days after appointment of such Appraiser. The determination of the appraiser
which differs most in terms of dollar amount from the determination of the other
two appraisers shall be excluded, and 50% of the sum of the remaining two
determinations shall be final and binding upon Landlord and Tenant as the Fair
Market Rental for such interest. This provision for determination by appraisal
shall be specifically enforceable to the extent such remedy is available under
applicable law, and any determination hereunder shall be final and binding upon
the parties except as otherwise provided by applicable law. Landlord and Tenant
shall each pay the fees and expenses of the appraiser appointed by it and their
own legal fees, and each shall pay one-half of the fees and expenses of the
third appraiser and one-half of all other cost and expenses incurred in
connection with each appraisal. Any consent or agreement by Landlord as to Fair
Market Rental shall be subject to the approval of Landlord’s Lender.

 

ARTICLE XXIV

 

CONFIDENTIALITY

 

24.1         Confidentiality. Landlord (and Landlord’s Lender) shall keep
confidential all financial statements and any other proprietary information
delivered pursuant to this Lease, (provided any such other proprietary
information is clearly marked by Tenant as confidential) (collectively,
“Proprietary Information”). Notwithstanding the foregoing, Landlord’s Lender
shall be permitted to freely deliver Proprietary Information to such rating
agencies, loan servicers and securitization trustees, to prospective
participants and purchasers of Landlord’s Debt and interests therein and to
prospective holders of securities backed by Landlord’s Debt, and to its and
their respective agents and representatives provided that Landlord’s Lender
shall inform such parties of the confidential nature of such information. Tenant
shall not identify any specific Facility to which any Proprietary Information
relates unless requested by Landlord’s Lender on behalf of holders or
prospective holders of (a) mezzanine loans in respect of Landlord or any
interest therein or (b) the unrated or lower-rated securities backed by
Landlord’s Debt (collectively, “Requesting Parties”). Landlord and Landlord’s
Lender shall be permitted to deliver Asset-Specific Proprietary Information (as
defined in Landlord’s Loan Documents) to Requesting Parties, provided that each
such person (i) executes a commercially reasonable confidentiality agreement
with respect to such information for the benefit of Tenant and Landlord and (ii)
is not identified on a list of disqualified recipients provided by Tenant and
approved by Landlord’s Lender, which approval shall not be unreasonably
withheld, delayed or conditioned.

 

ARTICLE XXV

 

ENVIRONMENTAL INDEMNITY

 

25.1         Environmental Indemnity Provisions. Tenant hereby agrees to hold
harmless Landlord and Landlord’s Lender, any successors to their respective
interests in this Lease, and the respective directors, officers, employees and
agents of any of the foregoing from and against any losses, claims,

 

46

--------------------------------------------------------------------------------


 

damages (including consequential damages), penalties, fines, liabilities
(including strict liability), costs (including cleanup and recovery costs), and
expenses (including expenses of litigation and attorneys’ fees) incurred by
Landlord, Landlord’s Lender or any other indemnitee or assessed against the
Leased Property by virtue of any claim or lien by any Governmental Authority or
quasi-governmental unit, body, or agency, or any third party, for cleanup costs
or other costs pursuant to any Environmental Laws, but only to the extent that
the same relate to the period from and after the date hereof. Tenant’s indemnity
shall survive the termination of this Lease.

 

ARTICLE XXVI

 

MISCELLANEOUS

 

26.1         Survival of Claims. Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination of this Lease shall survive
such termination.

 

26.2         Severability. If any term or provision of this Lease or any
application thereof shall be invalid or unenforceable, the remainder of this
Lease and any other application of such term or provision shall not be affected
thereby.

 

26.3         Maximum Permissible Rate. If any late charges provided for in any
provision of this Lease are based upon a rate in excess of the maximum rate
permitted by applicable law, the parties agree that such charges shall be
determined at the maximum permissible rate.

 

26.4         Headings. The headings in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

26.5         Exculpation. Landlord’s liability hereunder shall be limited solely
to its interest in the Leased Property, and no recourse under or in respect of
this Lease shall be had against any other assets of Landlord whatsoever.
Furthermore, except as otherwise expressly provided herein, in no event shall
Landlord (original or successor) ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause.

 

26.6         Exhibition of Leased Property. Subject to Tenant’s reasonable and
customary security restrictions and Gaming Laws, Landlord and Landlord’s agent
shall have the right to enter the Leased Property at all reasonable times and
upon reasonable notice for the purpose of exhibiting the Leased Property to
others.

 

26.7         Entire Agreement. This Lease contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof.

 

26.8         Governing Law. This Lease shall be construed under the substantive
laws of the State of Nevada.

 

26.9         No Waiver. No waiver of any condition or covenant herein contained,
or of any breach of any such condition or covenant, shall be held or taken to be
a waiver of any subsequent breach of such covenant or condition, or to permit or
excuse its continuance or any future breach thereof or of any condition or
covenant herein construed as a waiver of such default, or of Landlord’s right to
terminate this Lease or exercise any other remedy granted herein on account of
such existing default.

 

47

--------------------------------------------------------------------------------


 

26.10       Successors and Assigns. This Lease shall be binding upon and shall
inure to the benefit of the heirs, successors, personal representatives, and
permitted assigns of Landlord and Tenant.

 

26.11       Modifications in Writing. This Lease may only be Modified by a
writing signed by both Landlord and Tenant and, unless expressly permitted by
Landlord’s Loan Documents, any such Modification shall not be effective until it
is consented to by Landlord’s Lender.

 

26.12       Effect of Delay or Omission. No delay or omission by either party
hereto to exercise any right or power accruing upon any noncompliance or default
by the other party with respect to any of the terms hereof shall impair any such
right or power or be construed to be a waiver thereof.

 

26.13       Third Party Beneficiaries; Landlord’s Lender Rights. Nothing in this
Lease shall be deemed to create any right in any Person (other than the
Landlord’s Lender to the extent provided herein) not a party hereto, and this
Lease shall not be construed in any respect to be a contract in whole or in part
for the benefit of any third Person (other than the Landlord’s Lender to the
extent provided herein). It is expressly understood and agreed that Landlord’s
Lender is and shall be a third party beneficiary of this Lease; provided that in
the event there shall be more than one Landlord’s Lender or if more than one
party comprises Landlord’s Lender, the rights of Landlord’s Lender under this
Lease shall be exercised only by, and any approval, consent or other action
required or to be taken by Landlord’s Lender hereunder shall be required or may
be taken only by, a single Landlord’s Lender (or a single agent) on behalf of
multiple parties comprising Landlord’s Lender, which shall be identified to
Tenant by Landlord in writing.

 

26.14       Gaming License. If at any time Landlord or any other person or
entity associated in any way with Landlord (i) is denied a license, found
unsuitable, or is denied or otherwise unable to obtain any other approval
required for Tenant or any of its subsidiaries to continue to lawfully lease the
Leased Property and own and operate gaming thereon itself or through its
subsidiaries, (ii) is required by the Gaming Authorities to apply for a license
or approval and does not do so or does not obtain such license or approval
within any required time period, or (iii) withdraws any application for such
license or approval with prejudice other than upon a determination by the
applicable Gaming Authorities that such license or approval is not required,
then Tenant may, notwithstanding any contrary provision of this Lease, terminate
this Lease effective upon the later of (a) one Business Day after notice is
given to Landlord by Tenant, or (b) the date Tenant or any of its subsidiaries
is not permitted to conduct gaming operations at any premises comprising the
Leased Property, unless such failure is cured before such later date.

 

26.15       [Intentionally Omitted].

 

26.16       Notification of Ownership Changes. Landlord will promptly notify
Tenant and any Facility Subtenant in writing upon the happening of any change in
ownership in the Leased Property to permit Tenant and any such Facility
Subtenant, as applicable, to comply with Regulation 3.020 of the Nevada Gaming
Regulations. Landlord will use its commercially reasonable best efforts to
cooperate and provide all information necessary to comply with the information
and disclosure requirements applicable to compliance with said Regulation 3.020
and all other applicable Gaming Laws, including without limitation the
requirements of the Nevada Gaming Control Act and the regulations thereunder.

 

26.17       Cooperation with Gaming Authorities. Landlord agrees to cooperate,
at Tenant’s sole cost and expense, with all applicable Gaming Authorities in
connection with the administration of their regulatory jurisdiction over Tenant
and its subsidiaries, including the provision of such documents or

 

48

--------------------------------------------------------------------------------


 

other information as may be requested by such Gaming Authorities relating to
Tenant or any of its subsidiaries or to the Lease.

 

ARTICLE XXVII

 

27.1         Memorandum of Lease. Landlord and Tenant shall, promptly upon the
request of either enter into a short form memorandum of this Lease, in form
suitable for recording under the laws of the state in which the applicable
Leased Property is located, in which reference to this Lease, and all options
contained therein, shall be made. Tenant shall pay all costs and expenses of
recording such Memorandum of Lease.

 

ARTICLE XXVIII

 

28.1         Statement of Intent. This Lease constitutes a single, unitary,
indivisible, non-severable lease of all the Leased Property. This Lease does not
constitute separate leases contained in one document each governed by similar
terms. The use of the expression “unitary lease” to describe this Lease is not
merely for convenient reference. It is the conscious choice of a substantive
appellation to express the intent of the parties in regard to an integral part
of this transaction. To accomplish the creation of an indivisible lease, the
parties intend that from an economic point of view the portions of the property
locations leased pursuant to this Lease constitute one economic unit and that
the Base Rent and all other provisions of this Lease have been negotiated and
agreed to based on a demise of all the portions of the property locations
covered by this Lease as a single, composite, inseparable transaction. Except as
expressly provided in this Lease for specific isolated purposes (and in such
cases only to the extent expressly so stated), all provisions of this Lease,
including definitions, commencement and expiration dates, rental provisions, use
provisions, renewal provisions, breach, default, enforcement and termination
provisions and assignment and subletting, shall apply equally and uniformly to
all the Leased Property as one unit and are not severable. Subject to the terms
and conditions of Section 12.1 hereof, a default of any of the terms or
conditions of this Lease occurring with respect to any portion of the Leased
Property situated on a particular property location shall be a default under
this Lease with respect to all the Leased Property. Except as expressly provided
in this Lease for specific isolated purposes (and in such cases only to the
extent expressly so stated), the provisions of this Lease shall at all times be
construed, interpreted and applied such that the intention of Landlord and
Tenant to create a unitary lease shall be preserved and maintained. For the
purposes of any assumption, rejection or assignment of this Lease under 11
U.S.C. Section 365 or any amendment or successor section thereof, this is one
indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Leased Property covered hereby. It is the
intent of Landlord and Tenant that this Lease constitute a “true lease” of the
Leased Property and not a secured financing for Tenant. Landlord does not intend
to convey any fee interest in any of the Leased Property to Tenant. Tenant does
not intend to obtain an interest in the Leased Property other than a leasehold
interest. This Lease shall not be construed in any manner to create any
relationship between the parties other than a landlord-tenant relationship and,
with respect to Section 12.4, debtor and secured party.

 

28.2         Acknowledgment of Law. This Lease is not an attempt by Landlord or
Tenant to evade the operation of any aspect of the law applicable to any of the
Leased Property.

 

[remainder of page intentionally left blank]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the date first written above.

 

[Signature blocks to be attached separately.]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed and delivered as of the day and year first above written.

 

 

LANDLORD:

 

 

 

FCP PROPCO, LLC, a Delaware limited liability

 

company

 

 

 

 

 

By:

       /s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

TENANT:

 

 

 

STATION CASINOS, INC., a Nevada corporation

 

 

 

 

 

By:

  /s/ Thomas M. Friel

 

 

Name:

  Thomas M. Friel

 

 

Title:

  Executive Vice President, Chief

 

 

 

  Accounting Officer & Treasurer

 

 

 

 

 

--------------------------------------------------------------------------------